























AGREEMENT OF LIMITED PARTNERSHIP

OF

GLOBAL MEDICAL REIT L.P.




(a Delaware limited partnership)




Dated as of March 14, 2016



























































--------------------------------------------------------------------------------










TABLE OF CONTENTS




Page

ARTICLE I

DEFINED TERMS

1

ARTICLE II

FORMATION OF PARTNERSHIP

8

2.01

Formation of the Partnership

8

2.02

Name

8

2.03

Registered Office and Agent; Principal Office

8

2.04

Term and Dissolution.

8

2.05

Filing of Certificate and Perfection of Limited Partnership

9

2.06

Certificates Describing Partnership Units

9

ARTICLE III

BUSINESS OF THE PARTNERSHIP

10

ARTICLE IV

CAPITAL CONTRIBUTIONS AND ACCOUNTS

10

4.01

Capital Contributions

10

4.02

Additional Capital Contributions and Issuances of Additional Partnership Units

10

4.03

Additional Funding

12

4.04

LTIP Units.

13

4.05

Conversion of LTIP Units.

15

4.06

Capital Accounts

17

4.07

Percentage Interests

17

4.08

No Interest on Contributions

17

4.09

Return of Capital Contributions

17

4.10

No Third-Party Beneficiary

17

ARTICLE V

PROFITS AND LOSSES; DISTRIBUTIONS

18

5.01

Allocation of Profit and Loss.

18

5.02

Distribution of Cash.

19

5.03

REIT Distribution Requirements

20

5.04

No Right to Distributions in Kind

20

5.05

Limitations on Return of Capital Contributions

20

5.06

Distributions Upon Liquidation.

20

5.07

Substantial Economic Effect

21

ARTICLE VI

RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER

21

6.01

Management of the Partnership.

21

6.02

Delegation of Authority

23

6.03

Indemnification and Exculpation of Indemnitees.

23

6.04

Liability of the General Partner.

24

6.05

Partnership Obligations.

24

6.06

Outside Activities

25

6.07

Employment or Retention of Affiliates.

25

6.08

Parent REIT's Activities

25

6.09

Title to Partnership Assets

25

ARTICLE VII

CHANGES IN GENERAL PARTNER

26

7.01

Transfer of the General Partner’s Partnership Interest.

26

7.02

Admission of a Substitute or Additional General Partner

27

7.03

Effect of Bankruptcy, Withdrawal, Death or Dissolution of General Partner.

27

7.04

Removal of General Partner.

27

ARTICLE VIII

RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS

28

8.01

Management of the Partnership

28

8.02

Power of Attorney

28

8.03

Limitation on Liability of Limited Partners

28

8.04

Redemption Right.

29

8.05

Registration

30

ARTICLE IX

TRANSFERS OF PARTNERSHIP INTERESTS

33

9.01

Purchase for Investment.

33

9.02

Restrictions on Transfer of Partnership Units.

33

9.03

Admission of Substitute Limited Partner.

34

9.04

Rights of Assignees of Partnership Units.

35

9.05

Effect of Bankruptcy, Death, Incompetence or Termination of a Limited Partner

35

9.06

Joint Ownership of Partnership Units

35

ARTICLE X

BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS

36

10.01

Books and Records

36

10.02

Custody of Partnership Funds; Bank Accounts.

36

10.03

Fiscal and Taxable Year

36

10.04

Annual Tax Information and Report

36

10.05

Tax Matters Partner; Tax Elections; Special Basis Adjustments.

36





- i -




--------------------------------------------------------------------------------










ARTICLE XI

AMENDMENT OF AGREEMENT; MERGER

37

11.01

Amendment of Agreement.

37

11.02

Merger of Partnership.

37

ARTICLE XII

GENERAL PROVISIONS

38

12.01

Notices

38

12.02

Survival of Rights

38

12.03

Additional Documents

38

12.04

Severability

38

12.05

Entire Agreement

38

12.06

Pronouns and Plurals

38

12.07

Headings

38

12.08

Counterparts

38

12.09

Governing Law

38

12.09

Governing Law

38




EXHIBITS

EXHIBIT A - Partners, Capital Contributions and Percentage Interests

EXHIBIT B - Notice of Redemption

EXHIBIT C-1 - Certification of Non-Foreign Status (For Redeeming Limited
Partners That Are Entities)

EXHIBIT C-2 - Certification of Non-Foreign Status (For Redeeming Limited
Partners That Are Individuals)

EXHIBIT D - Notice of Election by Partner to Convert LTIP Units into Common
Units

EXHIBIT E - Notice of Election by Partnership to Force Conversion of LTIP Units
into Common Units














- ii -




--------------------------------------------------------------------------------










AGREEMENT OF LIMITED PARTNERSHIP

OF

GLOBAL MEDICAL REIT L.P.




THIS AGREEMENT OF LIMITED PARTNERSHIP OF GLOBAL MEDICAL REIT L.P., dated as of
[●], 2016, is made and entered into by and among Global Medical REIT GP LLC, a
Delaware limited liability company, as the General Partner, and the Persons
whose names are set forth on Exhibit A attached hereto, as the Limited Partners,
together with any other Persons who become Partners in the Partnership as
provided herein.




WHEREAS, a Certificate of Limited Partnership of the Partnership was filed with
the Secretary of State of the State of Delaware on [●], 2016, with Global
Medical REIT GP LLC, as the General Partner;




WHEREAS, prior to the date hereof, the Partnership has not issued any
Partnership Interests in the Partnership or admitted any Persons as Limited
Partners of the Partnership;




WHEREAS, on the date hereof, the General Partner desires to admit the Persons
whose names are set forth on Exhibit A attached hereto, as the Limited Partners
of the Partnership; and




WHEREAS, on the date hereof, the General Partner desires to cause the
Partnership to issue the Partnership Interests in the Partnership to the General
Partner and the Limited Partners of the Partnership, as set forth on Exhibit A
attached hereto.




NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:




ARTICLE I
DEFINED TERMS




The following defined terms used in this Agreement shall have the meanings
specified below:




“Act” means the Delaware Revised Uniform Limited Partnership Act, as it may be
amended from time to time.




“Additional Funds” has the meaning set forth in Section 4.03 hereof.




“Additional Securities” means any: (1) shares of capital stock of Parent REIT
now or hereafter authorized or reclassified that have dividend rights, or rights
upon liquidation, winding up and dissolution, that are superior or prior to the
REIT Shares (“Preferred Shares”), (2) REIT Shares, (3) shares of capital stock
of Parent REIT now or hereafter authorized or reclassified that have dividend
rights, or rights upon liquidation, winding up and dissolution, that are junior
in rank to the REIT Shares (“Junior Shares”) and (4) (i) rights, options,
warrants or convertible or exchangeable securities having the right to subscribe
for or purchase or otherwise acquire REIT Shares, Preferred Shares or Junior
Shares, or (ii) indebtedness issued by Parent REIT that provides any of the
rights described in clause (4)(i) of this definition (any such securities
referred to in clause (4)(i) or (ii) of this definition, “New Securities”).




“Adjustment Events” has the meaning set forth in Section 4.04(a)(i) hereof.




“Administrative Expenses” means (i) all administrative and operating costs and
expenses incurred by the Partnership, (ii) administrative costs and expenses of
the General Partner and Parent REIT, including any salaries or other payments to
directors, officers or employees of the General Partner and Parent REIT, and any
accounting and legal expenses of the General Partner and Parent REIT, which
expenses, the Partners hereby agree, are expenses of the Partnership and not the
General Partner and Parent REIT, and (iii) to the extent not included in clauses
(i) or (ii) above, REIT Expenses; provided, however, that Administrative
Expenses shall not include any administrative costs and expenses incurred by the
General Partner and Parent REIT that are attributable to Properties or interests
in a Subsidiary that are owned by the General Partner and Parent REIT other than
through its ownership interests in the Partnership.





- 1 -




--------------------------------------------------------------------------------










“Affiliate” means (i) any Person that, directly or indirectly, controls or is
controlled by or is under common control with such Person, (ii) any other Person
that owns, beneficially, directly or indirectly, 10% or more of the outstanding
capital stock, shares or equity interests of such Person, or (iii) any officer,
director, employee, partner, member, manager or trustee of such Person or any
Person controlling, controlled by or under common control with such Person. For
the purposes of this definition, “control” (including the correlative meanings
of the terms “controlled by” and “under common control with”), as used with
respect to any Person, shall mean the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, through the ownership of voting securities or partnership interests,
contract or otherwise.




“Agreed Value” means the fair market value of a Partner’s non-cash Capital
Contribution as of the date of contribution as agreed to by such Partner and the
General Partner. The names and addresses of the Partners, number of Partnership
Units issued to each Partner, and the Agreed Value of non-cash Capital
Contributions as of the date of contribution is set forth on Exhibit A, as it
may be amended or restated from time to time.




“Agreement” means this Agreement of Limited Partnership of Global Medical REIT
L.P., as it may be amended, supplemented or restated from time to time.




“Board of Directors” means the Board of Directors of the Parent REIT.




“Capital Account” has the meaning set forth in Section 4.06 hereof.




“Capital Account Limitation” has the meaning set forth in Section 4.05(b)
hereof.




“Capital Contribution” means the total amount of cash, cash equivalents and the
Agreed Value of any Property or other asset contributed or agreed to be
contributed, as the context requires, to the Partnership by each Partner
pursuant to the terms of the Agreement. Any reference to the Capital
Contribution of a Partner shall include the Capital Contribution made by a
predecessor holder of the Partnership Interest of such Partner.




“Cash Amount” means an amount of cash per Common Unit equal to the Value of the
REIT Shares Amount on the Specified Redemption Date divided by the number of
Common Units tendered for redemption.




“Certificate” means any instrument or document, including the Certificate of
Limited Partnership, as applicable, that is required under the laws of the State
of Delaware, or any other jurisdiction in which the Partnership conducts
business, to be signed and sworn to by the Partners of the Partnership (either
by themselves or pursuant to the power-of-attorney granted to the General
Partner in Section 8.02 hereof) and filed for recording in the appropriate
public offices within the State of Delaware or such other jurisdiction to
perfect or maintain the Partnership as a limited partnership, to effect the
admission, withdrawal or substitution of any Partner of the Partnership, or to
protect the limited liability of the Limited Partners as limited partners under
the laws of the State of Delaware or such other jurisdiction.




“Certificate of Formation” means the Certificate of Formation of the General
Partner filed with the Secretary of State of Delaware, as amended or
supplemented from time to time.




“Certificate of Limited Partnership” means the Certificate of Limited
Partnership relating to the Partnership filed with the Secretary of State of the
State of Delaware, as amended from time to time in accordance with the terms
hereof and the Act.




“Change of Control” means, as to the General Partner or Parent REIT, the
occurrence of any of the following: (i) the sale, lease or transfer, in one or a
series of related transactions, of 80% or more of the assets of the General
Partner or Parent REIT, taken as a whole, to any Person or group (within the
meaning of Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any
successor provision), other than an Affiliate of the General Partner or Parent
REIT; or (ii) the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), other than an Affiliate of the General Partner or Parent REIT, in
a single transaction or in a related series of transactions, by way of merger,
share exchange, consolidation or other business combination or purchase of
beneficial ownership (within the meaning of Rule 13d-3 under the Exchange Act,
or any successor provision) of more than 50% of the total voting power of the
voting capital stock of the General Partner or Parent REIT.




“Charter” means the Articles of Incorporation of Parent REIT filed with the
State Department and Assessments and Taxation of the State of Maryland, as
amended, supplemented or restated from time to time.





- 2 -




--------------------------------------------------------------------------------










“Code” means the Internal Revenue Code of 1986, as amended, and as hereafter
amended from time to time. Reference to any particular provision of the Code
shall mean that provision in the Code at the date hereof and any successor
provision of the Code.




“Commission” means the U.S. Securities and Exchange Commission.




“Common Partnership Unit Distribution” has the meaning set forth in
Section 4.04(a)(ii) hereof.




“Common Unit” means a Partnership Unit which is designated as a Common Unit of
the Partnership.




“Common Unit Economic Balance” has the meaning set forth in Section 5.01(g)
hereof.




“Common Unit Transaction” has the meaning set forth in Section 4.05(f) hereof.




“Constituent Person” has the meaning set forth in Section 4.05(f) hereof.




“Conversion Date” has the meaning set forth in Section 4.05(b) hereof.




“Conversion Factor” means a factor of 1.0, adjusted as provided in this
definition. The Conversion Factor will be adjusted in the event that Parent REIT
(i) declares or pays a dividend on its outstanding REIT Shares in REIT Shares or
makes a distribution to all holders of its outstanding REIT Shares in REIT
Shares, (ii) subdivides its outstanding REIT Shares or (iii) combines its
outstanding REIT Shares into a smaller number of REIT Shares. In each of such
events, the Conversion Factor shall be adjusted by multiplying the Conversion
Factor by a fraction, the numerator of which shall be the number of REIT Shares
issued and outstanding on the record date for such dividend, distribution,
subdivision or combination (assuming for such purposes that such dividend,
distribution, subdivision or combination has occurred as of such time), and the
denominator of which shall be the actual number of REIT Shares (determined
without the above assumption) issued and outstanding on such date; provided that
in the event that an entity other than an Affiliate of Parent REIT shall become
General Partner pursuant to any merger, consolidation or combination of the
General Partner or Parent REIT with or into another entity (the “Successor
Entity”), the Conversion Factor shall be adjusted by multiplying the Conversion
Factor by the number of shares of the Successor Entity into which one REIT Share
is converted pursuant to such merger, consolidation or combination, determined
as of the date of such merger, consolidation or combination. Any adjustment to
the Conversion Factor shall become effective immediately after the effective
date of such event retroactive to the record date, if any, for such event. If,
however, the General Partner receives a Notice of Redemption after the record
date, if any, but prior to the effective date of such event, the Conversion
Factor shall be determined as if the General Partner had received the Notice of
Redemption immediately prior to the record date for such event. Notwithstanding
the foregoing, no adjustment shall be made to the Conversion Factor if the
number of outstanding Common Units is otherwise adjusted in the same manner and
at the same time as the adjustment to the number of outstanding REIT Shares.




“Conversion Notice” has the meaning set forth in Section 4.05(b) hereof.




“Conversion Right” has the meaning set forth in Section 4.05(a) hereof.




“Defaulting Limited Partner” means a Limited Partner that has failed to pay any
amount owed to the Partnership under a Partnership Loan within 15 days after
demand for payment thereof is made by the Partnership.




“Disregarded Entity” means, with respect to any Person, (i) any “qualified REIT
subsidiary” (within the meaning of Section 856(i)(2) of the Code) of such
Person, (ii) any entity treated as a disregarded entity for federal income tax
purposes with respect to such Person, or (iii) any grantor trust if the sole
owner of the assets of such trust for federal income tax purposes is such
Person.




“Distributable Amount” has the meaning set forth in Section 5.02(d) hereof.




“Economic Capital Account Balances” has the meaning set forth in Section 5.01(g)
hereof.




“Equity Incentive Plan” means any equity incentive or compensation plan
hereafter adopted by the Partnership or Parent REIT, including without
limitation, Parent REIT’s 2016 Equity Incentive Plan.





- 3 -




--------------------------------------------------------------------------------










“Event of Bankruptcy” as to any Person means (i) the filing of a petition for
relief as to such Person as debtor or bankrupt under the U.S. Bankruptcy Code of
1978, as amended, or similar provision of law of any jurisdiction (except if
such petition is contested by such Person and has been dismissed within 90
days); (ii) the insolvency or bankruptcy of such Person as finally determined by
a court proceeding; (iii) the filing by such Person of a petition or application
to accomplish the same or for the appointment of a receiver or a trustee for
such Person or a substantial part of his assets; or (iv) the commencement of any
proceedings relating to such Person as a debtor under any other reorganization,
arrangement, insolvency, adjustment of debt or liquidation law of any
jurisdiction, whether now in existence or hereinafter in effect, either by such
Person or by another, provided that if such proceeding is commenced by another,
such Person indicates his approval of such proceeding, consents thereto or
acquiesces therein, or such proceeding is contested by such Person and has not
been finally dismissed within 90 days.




“Excepted Holder Limit” has the meaning set forth in the Charter.




“Exchange Act” means the Securities Exchange Act of 1934, as amended.




“Forced Conversion” has the meaning set forth in Section 4.05(c) hereof.




“Forced Conversion Notice” has the meaning set forth in Section 4.05(c) hereof.




“General Partner” means Global Medical REIT GP LLC and its successors and
assigns as a general partner of the Partnership, in each case, that is admitted
from time to time to the Partnership as a general partner pursuant to the Act
and this Agreement and is listed as a general partner on Exhibit A, as such
Exhibit A may be amended from time to time, in such Person’s capacity as a
general partner of the Partnership.




“General Partner Loan” means a loan extended by the General Partner to a
Defaulting Limited Partner in the form of a payment on a Partnership Loan by the
General Partner to the Partnership on behalf of the Defaulting Limited Partner.




“General Partnership Interest” means the Partnership Interest held by the
General Partner in its capacity as the general partner of the Partnership, which
Partnership Interest is an interest as a general partner under the Act. The
General Partnership Interest will be a number of Common Units held by the
General Partner equal to 0.1% of all outstanding Partnership Units. All other
Partnership Units owned by the General Partner and any Partnership Units owned
by any Affiliate or Subsidiary of the General Partner shall be considered to
constitute a Limited Partnership Interest.




“Indemnified Party” has the meaning set forth in Section 8.05(f) hereof.




“Indemnifying Party” has the meaning set forth in Section 8.05(f) hereof.




“Indemnitee” means (i) any Person made a party to a proceeding by reason of its
status as (A) the General Partner or (B) a director, officer or employee of
Parent REIT, the General Partner or an officer or employee of the General
Partner or the Partnership or any Subsidiary thereof and (ii) such other Persons
(including Affiliates of Parent REIT, the General Partner or the Partnership) as
the General Partner may designate from time to time (whether before or after the
event giving rise to potential liability), in its sole and absolute discretion.




“Independent Director” means a director of Parent REIT who meets the
independence requirements of the NYSE as set forth from time to time.




“Junior Shares” has the meaning set forth in the definition of “Additional
Securities.”




“Limited Partner” means any Person named as a Limited Partner on Exhibit A
attached hereto, as it may be amended or restated from time to time, and any
Person who becomes a Substitute Limited Partner or any additional Limited
Partner, in such Person’s capacity as a Limited Partner in the Partnership.




“Limited Partnership Interest” means a Partnership Interest held by a Limited
Partner at any particular time representing a fractional part of the Partnership
Interest of all Limited Partners, and includes any and all benefits to which the
holder of such a Limited Partnership Interest may be entitled as provided in
this Agreement and in the Act, together with the obligations of such Limited
Partner to comply with all the provisions of this Agreement and of the Act.
Limited Partnership Interests may be expressed as a number of Common Units, LTIP
Units or other Partnership Units.





- 4 -




--------------------------------------------------------------------------------










“Liquidating Gains” has the meaning set forth in Section 5.01(g) hereof.




“LTIP Unit” means a Partnership Unit which is designated as an LTIP Unit and
which has the rights, preferences and other privileges designated in
Section 4.04 hereof and elsewhere in this Agreement in respect of holders of
LTIP Units, including both vested LTIP Units and Unvested LTIP Units. The
allocation of LTIP Units among the Partners shall be set forth on Exhibit A as
it may be amended or restated from time to time.




“LTIP Unitholder” means a Partner that holds LTIP Units.




“Loss” has the meaning set forth in Section 5.01(h) hereof.




“Majority in Interest” means Limited Partners holding more than 50% of the
Percentage Interests of the Limited Partners.




“New Securities” has the meaning set forth in the definition of “Additional
Securities”.




“Notice of Redemption” means the Notice of Redemption substantially in the form
attached as Exhibit B hereto.




“NYSE” means the New York Stock Exchange.




“Offer” has the meaning set forth in Section 7.01(c)(ii) hereof.




“Offering” means the underwritten public offering of REIT Shares that first
occurs after the date of this Agreement.




“Parent REIT” means Global Medical REIT Inc., a Maryland corporation and the
sole member of Global Medical REIT GP LLC.




“Partner” means any General Partner or Limited Partner, and “Partners” means the
General Partner and the Limited Partners.




“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(i). A Partner’s share of Partner Nonrecourse Debt Minimum Gain
shall be determined in accordance with Regulations Section 1.704-2(i)(5).




“Partnership” means Global Medical REIT L.P., a limited partnership formed and
continued under the Act and pursuant to this Agreement, and any successor
thereto.




“Partnership Interest” means an ownership interest in the Partnership held by a
Partner, and includes any and all benefits to which the holder of such a
Partnership Interest may be entitled as provided in this Agreement, together
with all obligations of such Person to comply with the terms and provisions of
this Agreement. A Partnership Interest may be expressed as a number of Common
Units, LTIP Units or other Partnership Units.




“Partnership Loan” means a loan from the Partnership to the Partner on the day
the Partnership pays over the excess of the Withheld Amount over the
Distributable Amount to a taxing authority.




“Partnership Minimum Gain” has the meaning set forth in Regulations
Section 1.704-2(d). In accordance with Regulations Section 1.704-2(d), the
amount of Partnership Minimum Gain is determined by first computing, for each
Partnership nonrecourse liability, any gain the Partnership would realize if it
disposed of the property subject to that liability for no consideration other
than full satisfaction of the liability, and then aggregating the separately
computed gains. A Partner’s share of Partnership Minimum Gain shall be
determined in accordance with Regulations Section 1.704-2(g)(1).




“Partnership Record Date” means the record date established by the General
Partner for the distribution of cash pursuant to Section 5.02 hereof, which
record date shall be the same as the record date established by Parent REIT for
a distribution to its stockholders of some or all of its portion of such
distribution.




“Partnership Unit” means a fractional, undivided share of the Partnership
Interests of all Partners issued hereunder, and includes Common Units, LTIP
Units and any other class or series of Partnership Units that may be established
after the date hereof in accordance with the terms hereof. The number of
Partnership Units outstanding and the Percentage Interests represented by such
Partnership Units are set forth on Exhibit A hereto, as it may be amended or
restated from time to time.





- 5 -




--------------------------------------------------------------------------------










“Partnership Unit Designation” has the meaning set forth in Section 4.02(a)(i)
hereof.




“Percentage Interest” means the percentage determined by dividing the number of
Common Units of a Partner by the aggregate number of Common Units of all
Partners, treating LTIP Units, in accordance with Section 4.04(a), as Common
Units for this purpose.




“Person” means any individual, partnership, corporation, limited liability
company, joint venture, trust or other entity.




“Preferred Shares” has the meaning set forth in the definition of “Additional
Securities.”




“Profit” has the meaning set forth in Section 5.01(h) hereof.




“Property” means any property or other investment in which the Partnership,
directly or indirectly, holds an ownership interest.




“Redeeming Limited Partner” has the meaning set forth in Section 8.04(a) hereof.




“Redemption Amount” means either the Cash Amount or the REIT Shares Amount.




“Redemption Right” has the meaning set forth in Section 8.04(a) hereof.




“Redemption Shares” has the meaning set forth in Section 8.05(a) hereof.




“Regulations” means the Federal Income Tax Regulations issued under the Code, as
amended and as subsequently amended from time to time. Reference to any
particular provision of the Regulations shall mean that provision of the
Regulations on the date hereof and any successor provision of the Regulations.




“REIT” means a real estate investment trust under Sections 856 through 860 of
the Code.




“REIT Expenses” means (i) costs and expenses relating to the formation and
continuity of existence and operation of Parent REIT and any Subsidiaries
thereof (which Subsidiaries shall, for purposes hereof, be included within the
definition of Parent REIT), including taxes, fees and assessments associated
therewith, any and all costs, expenses or fees payable to any director, officer
or employee of Parent REIT, (ii) costs and expenses relating to any public
offering and registration, or private offering, of securities by Parent REIT,
and all statements, reports, fees and expenses incidental thereto, including,
without limitation, underwriting discounts and selling commissions applicable to
any such offering of securities, and any costs and expenses associated with any
claims made by any holders of such securities or any underwriters or placement
agents thereof, (iii) costs and expenses associated with any repurchase of any
securities by Parent REIT, (iv) costs and expenses associated with the
preparation and filing of any periodic or other reports and communications by
Parent REIT under federal, state or local laws or regulations, including filings
with the Commission, (v) costs and expenses associated with compliance by Parent
REIT with laws, rules and regulations promulgated by any regulatory body,
including the Commission and any securities exchange, (vi) costs and expenses
associated with any health, dental, vision, disability, life insurance, 401(k)
plan, incentive plan, bonus plan or other plan providing for compensation or
benefits for the employees of Parent REIT, (vii) costs and expenses incurred by
Parent REIT relating to any issuance or redemption of Partnership Interests and
(viii) all other operating, administrative or financing costs of Parent REIT
incurred in the ordinary course of its business on behalf of or related to the
Partnership.




“REIT Payment” has the meaning set forth in Section 12.10 hereof.




“REIT Shares” means shares of common stock, par value $0.001 per share, of
Parent REIT (or Successor Entity, as the case may be).




“REIT Shares Amount” means the number of REIT Shares equal to the product of (X)
the number of Common Units offered for redemption by a Redeeming Limited
Partner, multiplied by (Y) the Conversion Factor as adjusted to and including
the Specified Redemption Date; provided that in the event Parent REIT issues to
all holders of REIT Shares rights, options, warrants or convertible or
exchangeable securities entitling the holders of REIT Shares to subscribe for or
purchase or otherwise acquire additional REIT Shares, or any other securities or
property (collectively, the “Rights”), and such Rights have not expired at the
Specified Redemption Date, then the REIT Shares Amount shall also include such
Rights issuable to a holder of the REIT Shares Amount on the record date fixed
for purposes of determining the holders of REIT Shares entitled to Rights.





- 6 -




--------------------------------------------------------------------------------










“Restriction Notice” has the meaning set forth in Section 8.04(g) hereof.




“Rights” has the meaning set forth in the definition of “REIT Shares Amount”
herein.




“Rule 144” has the meaning set forth in Section 8.05(c) hereof.




“S-3 Eligible Date” has the meaning set forth in Section 8.05(a) hereof.




“Safe Harbor” has the meaning set forth in Section 10.05(d) hereof.




“Safe Harbor Election” has the meaning set forth in Section 10.05(d) hereof.




“Safe Harbor Interests” has the meaning set forth in Section 10.05(d) hereof.




“Securities Act” means the Securities Act of 1933, as amended.




“Service” means the Internal Revenue Service.




“Stock Ownership Limit” has the meaning set forth in the Charter.




“Specified Redemption Date” means the first business day of the month that is at
least 60 calendar days after the receipt by the General Partner of a Notice of
Redemption.




“Subsidiary” means, with respect to any Person, any corporation or other entity
of which a majority of (i) the voting power of the voting equity securities or
(ii) the outstanding equity interests is owned, directly or indirectly, by such
Person.




“Subsidiary Partnership” means any partnership or limited liability company in
which the General Partner, Parent REIT, the Partnership, or a wholly owned
Subsidiary of the General Partner, Parent REIT or the Partnership owns a
partnership or limited liability company interest.




“Substitute Limited Partner” means any Person admitted to the Partnership as a
Limited Partner pursuant to Section 9.03 hereof.




“Successor Entity” has the meaning set forth in the definition of “Conversion
Factor” herein.




“Survivor” has the meaning set forth in Section 7.01(d) hereof.




“Tax Matters Partner” has the meaning set forth within Section 6231(a)(7) of the
Code.




“Trading Day” means a day on which the principal national securities exchange on
which a security is listed or admitted to trading is open for the transaction of
business or, if a security is not listed or admitted to trading on any national
securities exchange, shall mean any day other than a Saturday, a Sunday or a day
on which banking institutions in the State of New York are authorized or
obligated by law or executive order to close.




“Transaction” has the meaning set forth in Section 7.01(c) hereof.




“Transfer” has the meaning set forth in Section 9.02(a) hereof.




“TRS” means a taxable REIT subsidiary (as defined in Section 856(l) of the Code)
of the General Partner.




“Unvested LTIP Units” has the meaning set forth in Section 4.04(c) hereof.





- 7 -




--------------------------------------------------------------------------------










“Value” means, with respect to any security, the average of the daily market
prices of such security for the ten consecutive Trading Days immediately
preceding the date of such valuation. The market price for each such Trading Day
shall be: (i) if the security is listed or admitted to trading on the NYSE or
any other national securities exchange, the last reported sale price, regular
way, on such day, or if no such sale takes place on such day, the average of the
closing bid and asked prices, regular way, on such day, (ii) if the security is
not listed or admitted to trading on the NYSE or any other national securities
exchange, the last reported sale price on such day or, if no sale takes place on
such day, the average of the closing bid and asked prices on such day, as
reported by a reliable quotation source designated by Parent REIT, or (iii) if
the security is not listed or admitted to trading on the NYSE or any national
securities exchange and no such last reported sale price or closing bid and
asked prices are available, the average of the reported high bid and low asked
prices on such day, as reported by a reliable quotation source designated by
Parent REIT, or if there shall be no bid and asked prices on such day, the
average of the high bid and low asked prices, as so reported, on the most recent
day (not more than ten days prior to the date in question) for which prices have
been so reported; provided that if there are no bid and asked prices reported
during the ten days prior to the date in question, the value of the security
shall be determined by the Board of Directors acting in good faith on the basis
of such quotations and other information as it considers, in its reasonable
judgment, appropriate. In the event the security includes any additional rights
(including any Rights), then the value of such rights shall be determined by the
Board of Directors acting in good faith on the basis of such quotations and
other information as it considers, in its reasonable judgment, appropriate.




“Vested LTIP Units” has the meaning set forth in Section 4.04(c) hereof.




“Vesting Agreement” means each or any, as the context implies, agreement or
instrument, other than this Agreement, entered into by an LTIP Unitholder upon
acceptance of an award of LTIP Units under an Equity Incentive Plan.




“Withheld Amount” means any amount required to be withheld by the Partnership to
pay over to any taxing authority as a result of any allocation or distribution
of income to a Partner.




ARTICLE II
FORMATION OF PARTNERSHIP




2.01

Formation of the Partnership. The Partnership was formed as a limited
partnership pursuant to the provisions of the Act and is continued upon the
terms and conditions set forth in this Agreement. Except as expressly provided
herein to the contrary, the rights and obligations of the Partners and
administration and termination of the Partnership shall be governed by the Act.
The Partnership Interest of each Partner shall be personal property for all
purposes.




2.02

Name. The name of the Partnership shall be “Global Medical REIT L.P.” and the
Partnership’s business may be conducted under any other name or names deemed
advisable by the General Partner, including the name of the General Partner or
any Affiliate thereof. The words “Limited Partnership,” “LP,” “L.P.” or “Ltd.”
or similar words or letters shall be included in the Partnership’s name where
necessary for the purposes of complying with the laws of any jurisdiction that
so requires. The General Partner in its sole and absolute discretion may change
the name of the Partnership at any time and from time to time and shall notify
the Partners of such change in the next regular communication to the Partners;
provided that failure to so notify the Partners shall not invalidate such change
or the authority granted hereunder.




2.03

Registered Office and Agent; Principal Office. The registered office of the
Partnership in the State of Delaware is located at [Capitol Services, Inc., 1675
South State Street, Suite B, Dover, Delaware 19901], and the registered agent
for service of process on the Partnership in the State of Delaware at such
registered office is Corporation Service Company, a Delaware corporation. The
principal office of the Partnership is located at 4800 Montgomery Lane, Suite
450, Bethesda, Maryland 20814, or such other place as the General Partner may
from time to time designate. Upon such a change of the principal office of the
Partnership, the General Partner shall notify the Partners of such change in the
next regular communication to the Partners; provided that failure to so notify
the Partners shall not invalidate such change or the authority granted
hereunder. The Partnership may maintain offices at such other place or places
within or outside the State of Delaware as the General Partner deems necessary
or desirable.




2.04

Term and Dissolution.




(a)

The term of the Partnership shall continue in full force and effect until
dissolved upon the first to occur of any of the following events:





- 8 -




--------------------------------------------------------------------------------










(i)

the occurrence of an Event of Bankruptcy as to a General Partner or the
dissolution, death, removal or withdrawal of a General Partner unless the
business of the Partnership is continued pursuant to Section 7.03(b) hereof;
provided that if a General Partner is on the date of such occurrence a
partnership, the dissolution of such General Partner as a result of the
dissolution, death, withdrawal, removal or Event of Bankruptcy of a partner in
such partnership shall not be an event of dissolution of the Partnership if the
business of such General Partner is continued by the remaining partner or
partners, either alone or with additional partners, and such General Partner and
such partners comply with any other applicable requirements of this Agreement;




(ii)

the passage of 90 days after the sale or other disposition of all or
substantially all of the assets of the Partnership (provided that if the
Partnership receives an installment obligation as consideration for such sale or
other disposition, the Partnership shall continue, unless sooner dissolved under
the provisions of this Agreement, until such time as such installment
obligations are paid in full);




(iii)

the redemption of all Limited Partnership Interests (other than any Limited
Partnership Interests held by the General Partner), unless the General Partner
determines to continue the term of the Partnership by the admission of one or
more additional Limited Partners; or




(iv)

the dissolution of the Partnership upon election by the General Partner.




(b)

Upon dissolution of the Partnership (unless the business of the Partnership is
continued pursuant to Section 7.03(b) hereof), the General Partner (or its
trustee, receiver, successor or legal representative) shall amend or cancel the
Certificate of Limited Partnership and liquidate the Partnership’s assets and
apply and distribute the proceeds thereof in accordance with Section 5.06
hereof. Notwithstanding the foregoing, the liquidating General Partner may
either (i) defer liquidation of, or withhold from distribution for a reasonable
time, any assets of the Partnership (including those necessary to satisfy the
Partnership’s debts and obligations), or (ii) distribute the assets to the
Partners in kind.




2.05

Filing of Certificate and Perfection of Limited Partnership. The General Partner
shall execute, acknowledge, record and file at the expense of the Partnership a
Certificate and any and all amendments thereto and all requisite fictitious name
statements and notices in such places and jurisdictions as may be necessary to
cause the Partnership to be treated as a limited partnership under, and
otherwise to comply with, the laws of each state or other jurisdiction in which
the Partnership conducts business.




2.06

Certificates Describing Partnership Units. At the request of a Limited Partner,
the General Partner, at its option, may issue a certificate summarizing the
terms of such Limited Partner’s interest in the Partnership, including the class
or series and number of Partnership Units owned and the Percentage Interest
represented by such Partnership Units as of the date of such certificate. Any
such certificate (i) shall be in form and substance as determined by the General
Partner, (ii) shall not be negotiable and (iii) shall bear a legend to the
following effect:




THIS CERTIFICATE IS NOT NEGOTIABLE. THE PARTNERSHIP UNITS REPRESENTED BY THIS
CERTIFICATE ARE GOVERNED BY AND TRANSFERABLE ONLY IN ACCORDANCE WITH (A) THE
PROVISIONS OF THE AGREEMENT OF LIMITED PARTNERSHIP OF GLOBAL MEDICAL REIT L.P.,
AS AMENDED, SUPPLEMENTED OR RESTATED FROM TIME TO TIME, AND (B) ANY APPLICABLE
FEDERAL OR STATE SECURITIES OR BLUE SKY LAWS.





- 9 -




--------------------------------------------------------------------------------










ARTICLE III
BUSINESS OF THE PARTNERSHIP




The purpose and nature of the business to be conducted by the Partnership is
(i) to conduct any business, enterprise or activity that may be lawfully
conducted by a limited partnership organized pursuant to the Act, provided that
such business shall be limited to and conducted in such a manner as to permit
Parent REIT at all times to qualify as a REIT, unless Parent REIT otherwise
shall have ceased to, or the Board of Directors determines, pursuant to Section
5.7 of the Charter, that Parent REIT shall no longer qualify as a REIT, (ii) to
enter into any partnership, joint venture, business or statutory trust
arrangement or other similar arrangement to engage in any of the foregoing or
the ownership of interests in any entity engaged in any of the foregoing and
(iii) to do anything necessary or incidental to the foregoing. The Partnership
may not, without the General Partner’s specific consent, which it may give or
withhold in its sole and absolute discretion, take or refrain from taking, any
action that, in its judgment, in its sole and absolute discretion could
(i) adversely affect Parent REIT’s ability to continue to qualify as a REIT,
(ii) subject Parent REIT to any taxes under Sections 857 or 4981 of the Code or
any other related or successor provision under the Code or (iii) violate any law
or regulation of any governmental body or agency having jurisdiction over Parent
REIT, its securities or the Partnership. In connection with the foregoing, and
without limiting Parent REIT’s right in its sole and absolute discretion to
cease qualifying as a REIT, the Partners acknowledge that Parent REIT intends to
elect REIT status and the avoidance of income and excise taxes on Parent REIT
inures to the benefit of all the Partners and not solely to Parent REIT or its
Affiliates. Notwithstanding the foregoing, the Limited Partners agree that
Parent REIT may terminate or revoke its status as a REIT under the Code at any
time. Parent REIT shall also be empowered to do any and all acts and things
necessary or prudent to ensure that the Partnership will not be classified as a
“publicly traded partnership” taxable as a corporation for purposes of
Section 7704 of the Code.




ARTICLE IV
CAPITAL CONTRIBUTIONS AND ACCOUNTS




4.01

Capital Contributions. The General Partner and each Limited Partner has made or
is deemed to have made a capital contribution to the Partnership in exchange for
the Partnership Units set forth opposite such Partner’s name on Exhibit A
hereto, as it may be amended or restated from time to time by the General
Partner to the extent necessary to reflect accurately sales, exchanges or other
Transfers, redemptions, Capital Contributions, the issuance of additional
Partnership Units or similar events having an effect on a Partner’s ownership of
Partnership Units.




4.02

Additional Capital Contributions and Issuances of Additional Partnership Units.
Except as provided in this Section 4.02 or in Section 4.03 hereof, the Partners
shall have no right or obligation to make any additional Capital Contributions
or loans to the Partnership. The General Partner may contribute additional
capital to the Partnership, from time to time, and receive additional
Partnership Interests, in the form of Partnership Units, in respect thereof, in
the manner contemplated in this Section 4.02.




(a)

Issuances of Additional Partnership Units.




(i)

General. As of the effective date of this Agreement, the Partnership shall have
two classes of Partnership Units, entitled “Common Units” and “LTIP Units.” The
General Partner is hereby authorized to cause the Partnership to issue such
additional Partnership Interests, in the form of Partnership Units, for any
Partnership purpose at any time or from time to time to the Partners (including
the General Partner) or to other Persons for such consideration and on such
terms and conditions as shall be established by the General Partner in its sole
and absolute discretion, all without the approval of any Limited Partners. The
General Partner’s determination that consideration is adequate shall be
conclusive insofar as the adequacy of consideration relates to whether the
Partnership Units are validly issued and fully paid. Any additional Partnership
Units issued thereby may be issued in one or more classes, or one or more series
of any of such classes, with such designations, preferences and relative,
participating, optional or other special rights, powers and duties, including
rights, powers and duties senior to the then-outstanding Partnership Units held
by the Limited Partners, all as shall be determined by the General Partner in
its sole and absolute discretion and without the approval of any Limited
Partner, subject to Delaware law that cannot be preempted by the terms hereof
and, except with respect to LTIP Units, as set forth in a written document
hereafter attached to and made an exhibit to this Agreement (each, a
“Partnership Unit Designation”), which document shall include, without
limitation, (i) the allocations of items of Partnership income, gain, loss,
deduction and credit to each such class or series of Partnership Units; (ii) the
right of each such class or series of Partnership Units to share in Partnership
distributions; and (iii) the rights of each such class or series of Partnership
Units upon dissolution and liquidation of the Partnership; provided that no
additional Partnership Units shall be issued to the General Partner or Parent
REIT (or any direct or indirect wholly owned Subsidiary of the General Partner
or Parent REIT) unless:





- 10 -




--------------------------------------------------------------------------------










(1)

(A) the additional Partnership Units are issued in connection with an issuance
of REIT Shares or other capital stock of, or other interests in, Parent REIT,
which REIT Shares, capital stock or other interests have designations,
preferences and other rights, all such that the economic interests are
substantially similar to the designations, preferences and other rights of the
additional Partnership Units issued to the General Partner or Parent REIT (or
any direct or indirect wholly owned Subsidiary of the General Partner) by the
Partnership in accordance with this Section 4.02 and (B) the General Partner or
Parent REIT (or any direct or indirect wholly owned Subsidiary of the General
Partner or Parent REIT) shall make a Capital Contribution to the Partnership in
an amount equal to the cash consideration received by Parent REIT from the
issuance of such REIT Shares, capital stock or other interests in Parent REIT;




(2)

the additional Partnership Units are issued in connection with an issuance of
REIT Shares or other capital stock of, or other interests in, Parent REIT
pursuant to a taxable share dividend declared by Parent REIT, which REIT Shares,
capital stock or interests have designations, preferences and other rights, all
such that the economic interests are substantially similar to the designations,
preferences and other rights of the additional Partnership Units issued to the
General Partner or Parent REIT (or any direct or indirect wholly owned
Subsidiary of the General Partner or Parent REIT) by the Partnership in
accordance with this Section 4.02, provided that (A) if Parent REIT allows the
holders of its REIT Shares to elect whether to receive such dividend in REIT
Shares or other capital stock of, or other interests in Parent REIT or cash, the
Partnership will give the Limited Partners (excluding the General Partner,
Parent REIT or any direct or indirect Subsidiary of the General Partner or
Parent REIT) the same ability to elect to receive (I) Partnership Units or cash
or, (II) at the election of, Parent REIT, REIT Shares, capital stock or other
interests in, Parent REIT or cash, and (B) if the Partnership issues additional
Partnership Units pursuant to this Section 4.02(a)(i)(2), then an amount of
income equal to the value of the Partnership Units received will be allocated to
those holders of Common Units that elect to receive additional Partnership
Units;




(3)

the additional Partnership Units are issued in exchange for property owned by
the General Partner or Parent REIT (or any direct or indirect wholly owned
Subsidiary of the General Partner or Parent REIT) with a fair market value, as
determined by the General Partner, in good faith, equal to the value of the
Partnership Units; or




(4)

the additional Partnership Units are issued to all Partners in proportion to
their respective Percentage Interests.




Without limiting the foregoing, the General Partner is expressly authorized to
cause the Partnership to issue Partnership Units for less than fair market
value, so long as the General Partner concludes in good faith that such issuance
is in the best interests of the Partnership. Upon the issuance of any additional
Partnership Units, the General Partner shall amend Exhibit A as appropriate to
reflect such issuance.





- 11 -




--------------------------------------------------------------------------------










(ii)

Upon Issuance of Additional Securities. Parent REIT shall not issue any
Additional Securities (other than REIT Shares issued in connection with an
exchange pursuant to Section 8.04 hereof or REIT Shares or other capital stock
of or other interests in Parent REIT issued in connection with a taxable stock
dividend as described in Section 4.02(a)(i)(2) hereof) or any transaction that
would cause an adjustment to the Conversion Factor or Rights other than to all
holders of REIT Shares, Preferred Shares, Junior Shares or New Securities, as
the case may be, unless (A) the General Partner shall cause the Partnership to
issue to the General Partner or Parent REIT (or any direct or indirect wholly
owned Subsidiary of the General Partner or Parent REIT) Partnership Units or
Rights having designations, preferences and other rights, all such that the
economic interests are substantially similar to those of the Additional
Securities, and (B) Parent REIT (or any direct or indirect wholly owned
Subsidiary of Parent REIT) contributes the proceeds from the issuance of such
Additional Securities and from any exercise of Rights contained in such
Additional Securities to the Partnership; provided that Parent REIT is allowed
to issue Additional Securities in connection with an acquisition of Property to
be held directly by Parent REIT, but if and only if, such direct acquisition and
issuance of Additional Securities have been approved by a majority of the
Independent Directors. Without limiting the foregoing, Parent REIT is expressly
authorized to issue Additional Securities for less than fair market value, and
the General Partner is authorized to cause the Partnership to issue to the
General Partner or Parent REIT (or any direct or indirect wholly owned
Subsidiary of the General Partner) corresponding Partnership Units, so long as
(x) the General Partner concludes in good faith that such issuance is in the
best interests of Parent REIT and the Partnership and (y) Parent REIT (or any
direct or indirect wholly owned Subsidiary of the Parent REIT) contributes all
proceeds from such issuance to the Partnership, including without limitation,
the issuance of REIT Shares and corresponding Partnership Units pursuant to a
stock purchase plan providing for purchases of REIT Shares at a discount from
fair market value or pursuant to stock awards, including stock options that have
an exercise price that is less than the fair market value of the REIT Shares,
either at the time of issuance or at the time of exercise, and restricted or
other stock awards approved by the Board of Directors. For example, in the event
Parent REIT issues REIT Shares for a cash purchase price and Parent REIT (or any
direct or indirect wholly owned Subsidiary of Parent REIT) contributes all of
the proceeds of such issuance to the Partnership as required hereunder, the
General Partner or Parent REIT (or any direct or indirect wholly owned
Subsidiary of Parent REIT) shall be issued a number of additional Partnership
Units equal to the product of (A) the number of such REIT Shares issued by
Parent REIT, the proceeds of which were so contributed, multiplied by (B) a
fraction, the numerator of which is 100%, and the denominator of which is the
Conversion Factor in effect on the date of such contribution.




(b)

Certain Contributions of Proceeds of Issuance of REIT Shares. In connection with
any and all issuances of REIT Shares, Parent REIT (or any direct or indirect
wholly owned Subsidiary of Parent REIT) shall make Capital Contributions to the
Partnership of the proceeds therefrom (if any), provided that if the proceeds
actually received and contributed by Parent REIT (or any direct or indirect
wholly owned Subsidiary of Parent REIT) are less than the gross proceeds of such
issuance as a result of any underwriter’s discount, commissions, placement fees
or other expenses paid or incurred in connection with such issuance, then Parent
REIT (or any direct or indirect wholly owned Subsidiary of Parent REIT) shall be
deemed to have made a Capital Contribution to the Partnership in the amount
equal to the sum of the net proceeds of such issuance plus the amount of such
underwriter’s discount, commissions, placement fees or other expenses paid by
Parent REIT, and the Partnership shall be deemed simultaneously to have
reimbursed such discount, commissions, placement fees and expenses as an
Administrative Expense for the benefit of the Partnership for purposes of
Section 6.05(b) hereof.




(c)

Repurchases of Parent REIT Securities. If Parent REIT shall repurchase shares of
any class or series of its capital stock, the purchase price thereof and all
costs incurred in connection with such repurchase shall be reimbursed to Parent
REIT by the Partnership pursuant to Section 6.05 hereof and Parent REIT shall
cause the Partnership to redeem an equivalent number of Partnership Units of the
appropriate class or series held by Parent REIT (or any direct or indirect
wholly-owned Subsidiary of Parent REIT) (which, in the case of REIT Shares,
shall be a number equal to the quotient of the number of such REIT Shares
divided by the Conversion Factor).




4.03

Additional Funding. If the General Partner determines that it is in the best
interests of the Partnership to provide for additional Partnership funds
(“Additional Funds”) for any Partnership purpose, the General Partner may
(i) cause the Partnership to obtain such funds from outside borrowings, or
(ii) elect to have the General Partner or any of its Affiliates provide such
Additional Funds to the Partnership through loans or otherwise.





- 12 -




--------------------------------------------------------------------------------










4.04

LTIP Units.




(a)

Issuance of LTIP Units. Notwithstanding anything contained herein to the
contrary, the General Partner may from time to time issue LTIP Units to Persons
who provide services to or for the benefit of the Partnership or the General
Partner or Parent REIT for such consideration as the General Partner may
determine to be appropriate, and admit such Persons as Limited Partners. Subject
to the following provisions of this Section 4.04 and the special provisions of
Sections 4.05 and 5.01(g) hereof, LTIP Units shall be treated as Common Units,
with all of the rights, privileges and obligations attendant thereto. For
purposes of computing the Partners’ Percentage Interests, holders of LTIP Units
shall be treated as Common Unit holders and LTIP Units shall be treated as
Common Units. In particular, the Partnership shall maintain at all times a
one-to-one correspondence between LTIP Units and Common Units for conversion,
distribution and other purposes, including, without limitation, complying with
the following procedures:




(i)

If an Adjustment Event (as defined below) occurs, then the General Partner shall
make a corresponding adjustment to the LTIP Units to maintain a one-for-one
conversion and economic equivalence ratio between Common Units and LTIP Units.
The following shall be “Adjustment Events”: (A) the Partnership makes a
distribution on all outstanding Common Units in the form of Partnership Units,
(B) the Partnership subdivides the outstanding Common Units into a greater
number of units or combines the outstanding Common Units into a smaller number
of units, or (C) the Partnership issues any Partnership Units in exchange for
its outstanding Common Units by way of a reclassification or recapitalization of
its Common Units. If more than one Adjustment Event occurs, the adjustment to
the LTIP Units need be made only once using a single formula that takes into
account each and every Adjustment Event as if all Adjustment Events occurred
simultaneously. For the avoidance of doubt, the following shall not be
Adjustment Events: (x) the issuance of Partnership Units in a financing,
reorganization, acquisition or other similar business Common Unit Transaction,
(y) the issuance of Partnership Units pursuant to any employee benefit or
compensation plan or distribution reinvestment plan or (z) the issuance of any
Partnership Units to the General Partner or Parent REIT (or any direct or
indirect wholly-owned Subsidiary of Parent REIT) in respect of a capital
contribution to the Partnership of proceeds from the sale of Additional
Securities by Parent REIT. If the Partnership takes an action affecting the
Common Units other than actions specifically described above as “Adjustment
Events” and in the opinion of the General Partner such action would require an
adjustment to the LTIP Units to maintain the one-to-one correspondence described
above, the General Partner shall have the right to make such adjustment to the
LTIP Units, to the extent permitted by law and by any Equity Incentive Plan and
Vesting Agreement, in such manner and at such time as the General Partner, in
its sole discretion, may determine to be appropriate under the circumstances. If
an adjustment is made to the LTIP Units, as herein provided, the Partnership
shall promptly file in the books and records of the Partnership an officer’s
certificate setting forth such adjustment and a brief statement of the facts
requiring such adjustment, which certificate shall be conclusive evidence of the
correctness of such adjustment absent manifest error. Promptly after filing of
such certificate, the Partnership shall deliver a notice to each LTIP Unitholder
setting forth the adjustment to his or her LTIP Units and the effective date of
such adjustment; provided that the failure to deliver such notice shall not
invalidate the adjustment or the authority granted hereunder, and




(ii)

The LTIP Unitholders shall, when, as and if authorized and declared by the
General Partner out of assets legally available for that purpose, be entitled to
receive distributions in an amount per LTIP Unit equal to the distributions per
Common Unit (the “Common Partnership Unit Distribution”), paid to holders of
Common Units on such Partnership Record Date established by the General Partner
with respect to such distribution; provided that the distributions of assets on
liquidation, dissolution or winding up shall be made solely in accordance with
the Partners’ positive Capital Account balances as provided in Section 5.06(a)
hereof. So long as any LTIP Units are outstanding, no distributions (whether in
cash or in kind) shall be authorized, declared or paid on Common Units, unless
equal distributions have been or contemporaneously are authorized, declared and
paid on the LTIP Units; provided that the distributions of assets on
liquidation, dissolution or winding up shall be made solely in accordance with
the Partners’ positive Capital Account balances as provided in Section 5.06(a)
hereof.




(b)

Priority. Subject to the provisions of this Section 4.04, the special provisions
of Section 4.05 and Section 5.01(g) hereof and any Vesting Agreement, the LTIP
Units shall rank pari passu with the Common Units as to the payment of regular
and special periodic or other distributions; provided that distributions of
assets on liquidation, dissolution or winding up shall be made solely in
accordance with the Partners’ positive Capital Account balances as provided in
Section 5.06(a). As to the payment of distributions and as to distribution of
assets upon liquidation, dissolution or winding up, any class or series of
Partnership Units which by its terms specifies that it shall rank junior to, on
a parity with, or senior to the Common Units shall also rank junior to, or pari
passu with, or senior to, as the case may be, the LTIP Units; provided that
distributions of assets on liquidation, dissolution or winding up shall be made
solely in accordance with the Partners’ positive Capital Account balances as
provided in Section 5.06(a). Subject to the terms of any Vesting Agreement, an
LTIP Unitholder shall be entitled to transfer his or her LTIP Units to the same
extent, and subject to the same restrictions as holders of Common Units are
entitled to transfer their Common Units pursuant to Article IX.





- 13 -




--------------------------------------------------------------------------------










(c)

Special Provisions. LTIP Units shall be subject to the following special
provisions:




(i)

Vesting Agreements. LTIP Units may, in the sole discretion of the General
Partner, be issued subject to vesting, forfeiture and additional restrictions on
transfer pursuant to the terms of a Vesting Agreement. The terms of any Vesting
Agreement may be modified by the General Partner from time to time in its sole
discretion, subject to any restrictions on amendment imposed by the relevant
Vesting Agreement or by the Equity Incentive Plan, if applicable. LTIP Units
that have vested under the terms of a Vesting Agreement are referred to as
“Vested LTIP Units”; all other LTIP Units shall be treated as “Unvested LTIP
Units.” Upon grant, the grantee of any LTIP Unit shall be treated as a Partner
for all purposes. The Partners acknowledge that the liquidation value of each
LTIP Unit shall be zero upon grant, the amount equal to the zero Capital Account
balance of such LTIP Unit upon grant, for all purposes (including Section
10.05(d)).




(ii)

Forfeiture. Unless otherwise specified in the Vesting Agreement or in any
applicable compensatory plan, program or arrangement pursuant to which LTIP
Units are issued, upon the occurrence of any event specified in a Vesting
Agreement, plan, program or arrangement as resulting in either the right of the
Partnership or the General Partner to repurchase LTIP Units at a specified
purchase price or some other forfeiture of any LTIP Units, then if the
Partnership or the General Partner exercises such right to repurchase or
forfeiture or upon the occurrence of the event causing forfeiture in accordance
with the applicable Vesting Agreement, plan, program or arrangement, the
relevant LTIP Units shall immediately, and without any further action, be
treated as cancelled and no longer outstanding for any purpose. Unless otherwise
specified in the Vesting Agreement, plan, program or arrangement, no
consideration or other payment shall be due with respect to any LTIP Units that
have been forfeited, other than any distributions declared with respect to a
Partnership Record Date prior to the effective date of the forfeiture. In
connection with any repurchase or forfeiture of LTIP Units, the balance of the
portion of the Capital Account of the LTIP Unitholder that is attributable to
all of such LTIP Unitholder’s LTIP Units shall be reduced by the amount, if any,
by which it exceeds the product of (A) the balance of the LTIP Unitholder’s
Capital Account attributable to all of the LTIP Units held prior to the
repurchase or forfeiture and (B) the quotient obtained by dividing (x) the
number of LTIP Units, if any, held by the LTIP Unitholder after the repurchase
or forfeiture and (y) the number of LTIP Units held by the LTIP Unitholder prior
to the repurchase or forfeiture.




(iii)

Allocations. LTIP Unitholders shall be entitled to certain special allocations
of gain under Section 5.01(g) hereof.




(iv)

Redemption. The Redemption Right provided to Limited Partners under Section 8.04
hereof shall not apply with respect to LTIP Units unless and until they are
converted to Common Units as provided in clause (v) below and Section 4.05
hereof.




(v)

Conversion to Common Units. Vested LTIP Units are eligible to be converted into
Common Units in accordance with Section 4.05 hereof.




(d)

Voting. LTIP Unitholders shall (a) have the same voting rights as the holders of
Common Units, with all Vested LTIP Units and Unvested LTIP Units voting as a
single class with the Common Units and having one vote per LTIP Unit; and (b)
have the additional voting rights that are expressly set forth below. So long as
any LTIP Units remain outstanding, the Partnership shall not, without the
affirmative vote of the holders of a majority of the LTIP Units (Vested LTIP
Units and Unvested LTIP Units) outstanding at the time, given in person or by
proxy, either in writing or at a meeting (voting separately as a class), amend,
alter or repeal, whether by merger, consolidation or otherwise, the provisions
of this Agreement applicable to LTIP Units so as to materially and adversely
affect (as determined in good faith by the General Partner) any right, privilege
or voting power of the LTIP Units or the LTIP Unitholders as such, unless such
amendment, alteration, or repeal affects equally, ratably and proportionately
the rights, privileges and voting powers of the holders of Common Units; but
subject, in any event, to the following provisions:




(i)

With respect to any Common Unit Transaction, so long as the LTIP Units are
treated in accordance with Section 4.05(f) hereof, the consummation of such
Common Unit Transaction shall not be deemed to materially and adversely affect
such rights, preferences, privileges or voting powers of the LTIP Units or the
LTIP Unitholders as such; and




(ii)

Any creation or issuance of any Partnership Units or of any class or series of
Partnership Interest including without limitation additional Common Units or
LTIP Units, whether ranking senior to, junior to, or on a parity with the LTIP
Units with respect to distributions and the distribution of assets upon
liquidation, dissolution or winding up, shall not be deemed to materially and
adversely affect such rights, preferences, privileges or voting powers of the
LTIP Units or the LTIP Unitholders as such.





- 14 -




--------------------------------------------------------------------------------










The foregoing voting provisions will not apply if, at or prior to the time when
the act with respect to which such vote would otherwise be required will be
effected, all outstanding LTIP Units shall have been converted into Common
Units.




4.05

Conversion of LTIP Units.




(a)

Subject to the provisions of this Section 4.05, an LTIP Unitholder shall have
the right (the “Conversion Right”), at such holder’s option, at any time to
convert all or a portion of such holder’s Vested LTIP Units into Common Units;
provided that a holder may not exercise the Conversion Right for less than 1,000
Vested LTIP Units or, if such holder holds less than 1,000 Vested LTIP Units,
all of the Vested LTIP Units held by such holder. LTIP Unitholders shall not
have the right to convert Unvested LTIP Units into Common Units until they
become Vested LTIP Units; provided that when an LTIP Unitholder is notified of
the expected occurrence of an event that will cause such LTIP Unitholder’s
Unvested LTIP Units to become Vested LTIP Units, such LTIP Unitholder may give
the Partnership a Conversion Notice conditioned upon and effective as of the
time of vesting and such Conversion Notice, unless subsequently revoked by the
LTIP Unitholder, shall be accepted by the Partnership subject to such condition.
The General Partner shall have the right at any time to cause a conversion of
Vested LTIP Units into Common Units. In all cases, the conversion of any LTIP
Units into Common Units shall be subject to the conditions and procedures set
forth in this Section 4.05.




(b)

A holder of Vested LTIP Units may convert such LTIP Units into an equal number
of fully paid and non-assessable Common Units, giving effect to all adjustments
(if any) made pursuant to Section 4.04 hereof. Notwithstanding the foregoing, in
no event may a holder of Vested LTIP Units convert a number of Vested LTIP Units
that exceeds (x) the Economic Capital Account Balance of such Limited Partner,
to the extent attributable to its ownership of LTIP Units, divided by (y) the
Common Unit Economic Balance, in each case as determined as of the effective
date of conversion (the “Capital Account Limitation”).




In order to exercise the Conversion Right, an LTIP Unitholder shall deliver a
notice (a “Conversion Notice”) in the form attached as Exhibit D hereto to the
Partnership (with a copy to the General Partner) not less than ten nor more than
60 days prior to a date (the “Conversion Date”) specified in such Conversion
Notice; provided that if the General Partner has not given to the LTIP
Unitholders notice of a proposed or upcoming Common Unit Transaction at least 30
days prior to the effective date of such Common Unit Transaction, then LTIP
Unitholders shall have the right to deliver a Conversion Notice until the
earlier of (x) the tenth day after such notice from the General Partner of a
Common Unit Transaction or (y) the third Trading Day immediately preceding the
effective date of such Common Unit Transaction. A Conversion Notice shall be
provided in the manner provided in Section 12.01 hereof. Each LTIP Unitholder
covenants and agrees with the Partnership that all Vested LTIP Units to be
converted pursuant to this Section 4.05(b) shall be free and clear of all liens,
claims and encumbrances. Notwithstanding anything herein to the contrary, a
holder of LTIP Units may deliver a Notice of Redemption pursuant to
Section 8.04(a) hereof relating to those Common Units that will be issued to
such holder upon conversion of such LTIP Units into Common Units in advance of
the Conversion Date; provided that the redemption of such Common Units by the
Partnership shall in no event take place until after the Conversion Date. For
clarity, it is noted that the objective of this paragraph is to put an LTIP
Unitholder in a position where, if such holder so wishes, the Common Units into
which such holder’s Vested LTIP Units will be converted can be tendered to the
Partnership for redemption simultaneously with such conversion, with the further
consequence that, if Parent REIT elects to assume the Partnership’s redemption
obligation with respect to such Common Units under Section 8.04(b) hereof by
delivering to such holder the REIT Shares Amount, then such holder can have the
REIT Shares Amount issued to such holder simultaneously with the conversion of
such holder’s Vested LTIP Units into Common Units. The General Partner and LTIP
Unitholder shall reasonably cooperate with each other to coordinate the timing
of the events described in the foregoing sentence.




(c)

The Partnership, at any time at the election of the General Partner, may cause
any number of Vested LTIP Units held by an LTIP Unitholder to be converted (a
“Forced Conversion”) into an equal number of Common Units, giving effect to all
adjustments (if any) made pursuant to Section 4.04 hereof; provided that the
Partnership may not cause Forced Conversion of any LTIP Units that would not at
the time be eligible for conversion at the option of such LTIP Unitholder
pursuant to Section 4.05(b) hereof. In order to exercise its right of Forced
Conversion, the Partnership shall deliver a notice (a “Forced Conversion
Notice”) in the form attached as Exhibit E hereto to the applicable LTIP
Unitholder not less than ten nor more than 60 days prior to the Conversion Date
specified in such Forced Conversion Notice. A Forced Conversion Notice shall be
provided in the manner provided in Section 12.01 hereof and shall be revocable
by the General Partner at any time prior to the Forced Conversion.





- 15 -




--------------------------------------------------------------------------------










(d)

A conversion of Vested LTIP Units for which the holder thereof has given a
Conversion Notice or the Partnership has given a Forced Conversion Notice shall
occur automatically after the close of business on the applicable Conversion
Date without any action on the part of such LTIP Unitholder, as of which time
such LTIP Unitholder shall be credited on the books and records of the
Partnership with the issuance as of the opening of business on the next day of
the number of Common Units issuable upon such conversion. After the conversion
of LTIP Units as aforesaid, the Partnership shall deliver to such LTIP
Unitholder, upon his or her written request, a certificate of the General
Partner certifying the number of Common Units and remaining LTIP Units, if any,
held by such person immediately after such conversion. The Assignee of any
Limited Partner pursuant to Article IX hereof may exercise the rights of such
Limited Partner pursuant to this Section 4.05 and such Limited Partner shall be
bound by the exercise of such rights by the Assignee.




(e)

For purposes of making future allocations under Section 5.01(g) hereof and
applying the Capital Account Limitation, the portion of the Economic Capital
Account Balance of the applicable LTIP Unitholder that is treated as
attributable to his or her LTIP Units shall be reduced, as of the date of
conversion, by the product of the number of LTIP Units converted and the Common
Unit Economic Balance.




(f)

If the Partnership, the General Partner or Parent REIT shall be a party to any
Common Unit Transaction (including without limitation a merger, consolidation,
unit exchange, self tender offer for all or substantially all Common Units or
other business combination or reorganization, or sale of all or substantially
all of the Partnership’s assets, but excluding any Common Unit Transaction which
constitutes an Adjustment Event) in each case as a result of which Common Units
shall be exchanged for or converted into the right, or the holders of Common
Units shall otherwise be entitled, to receive cash, securities or other property
or any combination thereof (each of the foregoing being referred to herein as a
“Common Unit Transaction”), then the General Partner shall, subject to the terms
of any applicable Equity Incentive Plan or Vesting Agreement, exercise
immediately prior to the Common Unit Transaction its right to cause a Forced
Conversion with respect to the maximum number of LTIP Units then eligible for
conversion, taking into account any allocations that occur in connection with
the Common Unit Transaction or that would occur in connection with the Common
Unit Transaction if the assets of the Partnership were sold at the Common Unit
Transaction price or, if applicable, at a value determined by the General
Partner in good faith using the value attributed to the Partnership Units in the
context of the Common Unit Transaction (in which case the Conversion Date shall
be the effective date of the Common Unit Transaction).




In anticipation of such Forced Conversion and the consummation of the Common
Unit Transaction, the Partnership shall use commercially reasonable efforts to
cause each LTIP Unitholder to be afforded the right to receive in connection
with such Common Unit Transaction in consideration for the Common Units into
which such LTIP Unitholder’s LTIP Units will be converted the same kind and
amount of cash, securities and other property (or any combination thereof)
receivable upon the consummation of such Common Unit Transaction by a holder of
the same number of Common Units, assuming such holder of Common Units is not a
Person with which the Partnership consolidated or into which the Partnership
merged or which merged into the Partnership or to which such sale or transfer
was made, as the case may be (a “Constituent Person”), or an affiliate of a
Constituent Person. In the event that holders of Common Units have the
opportunity to elect the form or type of consideration to be received upon
consummation of the Common Unit Transaction, prior to such Common Unit
Transaction, the General Partner shall give prompt written notice to each LTIP
Unitholder of such election, and shall use commercially reasonable efforts to
afford the LTIP Unitholders the right to elect, by written notice to the General
Partner, the form or type of consideration to be received upon conversion of
each LTIP Unit held by such holder into Common Units in connection with such
Common Unit Transaction. If an LTIP Unitholder fails to make such an election,
such holder (and any of its transferees) shall receive upon conversion of each
LTIP Unit held by such LTIP Unitholder (or by any of such LTIP Unitholder’s
transferees) the same kind and amount of consideration that a holder of a Common
Unit would receive if such Common Unit holder failed to make such an election.




Subject to the rights of the Partnership and the General Partner under any
Vesting Agreement and any Equity Incentive Plan, the Partnership shall use
commercially reasonable efforts to cause the terms of any Common Unit
Transaction to be consistent with the provisions of this Section 4.05(f) and to
enter into an agreement with the successor or purchasing entity, as the case may
be, for the benefit of any LTIP Unitholders whose LTIP Units will not be
converted into Common Units in connection with the Common Unit Transaction that
will (i) contain provisions enabling the holders of LTIP Units that remain
outstanding after such Common Unit Transaction to convert their LTIP Units into
securities as comparable as reasonably possible under the circumstances to the
Common Units and (ii) preserve as far as reasonably possible under the
circumstances the distribution, special allocation, conversion, and other rights
set forth in this Agreement for the benefit of the LTIP Unitholders.





- 16 -




--------------------------------------------------------------------------------










4.06

Capital Accounts. A separate capital account (a “Capital Account”) shall be
established and maintained for each Partner in accordance with Regulations
Section 1.704-1(b)(2)(iv). If (i) a new or existing Partner acquires an
additional Partnership Interest in exchange for more than a de minimis Capital
Contribution, (ii) the Partnership distributes to a Partner more than a de
minimis amount of Partnership property as consideration for a Partnership
Interest, (iii) the Partnership is liquidated within the meaning of Regulation
Section 1.704-1(b)(2)(ii)(g) or (iv) the Partnership grants a Partnership
Interest (other than a de minimis Partnership Interest) as consideration for the
provision of services to or for the benefit of the Partnership to an existing
Partner acting in a Partner capacity, or to a new Partner acting in a Partner
capacity or in anticipation of being a Partner, the General Partner shall
revalue the property of the Partnership to its fair market value (as determined
by the General Partner, in its sole and absolute discretion, and taking into
account Section 7701(g) of the Code) in accordance with Regulations
Section 1.704-1(b)(2)(iv)(f); provided that (i) the issuance of any LTIP Unit
shall be deemed to require a revaluation pursuant to this Section 4.06 and
(ii) the General Partner may elect not to revalue the property of the
Partnership in connection with the issuance of additional Partnership Units
pursuant to Section 4.02 to the extent it determines, in its sole and absolute
discretion, that revaluing the property of the Partnership is not necessary or
appropriate to reflect the relative economic interests of the Partners. When the
Partnership’s property is revalued by the General Partner, the Capital Accounts
of the Partners shall be adjusted in accordance with Regulations Sections
1.704-1(b)(2)(iv)(f) and (g), which generally require such Capital Accounts to
be adjusted to reflect the manner in which the unrealized gain or loss inherent
in such property (that has not been reflected in the Capital Accounts
previously) would be allocated among the Partners pursuant to Section 5.01
hereof if there were a taxable disposition of such property for its fair market
value (as determined by the General Partner, in its sole and absolute
discretion, and taking into account Section 7701(g) of the Code) on the date of
the revaluation.




4.07

Percentage Interests. If the number of outstanding Common Units or other class
or series of Partnership Units increases or decreases during a taxable year,
each Partner’s Percentage Interest shall be adjusted by the General Partner
effective as of the effective date of each such increase or decrease to a
percentage equal to the number of Common Units or other class or series of
Partnership Units held by such Partner divided by the aggregate number of Common
Units or other class or series of Partnership Units, as applicable, outstanding
after giving effect to such increase or decrease. If the Partners’ Percentage
Interests are adjusted pursuant to this Section 4.07, the Profits and Losses for
the taxable year in which the adjustment occurs shall be allocated between the
part of the year ending on the day when that adjustment occurs and the part of
the year beginning on the following day either (i) as if the taxable year had
ended on the date of the adjustment or (ii) based on the number of days in each
part. The General Partner, in its sole and absolute discretion, shall determine
which method shall be used to allocate Profits and Losses for the taxable year
in which the adjustment occurs. The allocation of Profits and Losses for the
earlier part of the year shall be based on the Percentage Interests before
adjustment, and the allocation of Profits and Losses for the later part shall be
based on the adjusted Percentage Interests. In the event that there is an
increase or decrease in the number of outstanding Partnership Units (other than
Common Units or LTIP Units) during a taxable year, the General Partner shall
have similar discretion, as provided in the preceding sentences of this Section
4.07, to allocate items of Profit and Loss between the part of the year ending
on the day when that increase or decrease occurs and the part of the year
beginning on the following day, and that allocation shall take into account the
Partners’ relative interests in those items of Profit and Loss before and after
such increase or decrease.




4.08

No Interest on Contributions. No Partner shall be entitled to interest on its
Capital Contribution.




4.09

Return of Capital Contributions. No Partner shall be entitled to withdraw any
part of its Capital Contribution or its Capital Account or to receive any
distribution from the Partnership, except as specifically provided in this
Agreement. Except as otherwise provided herein, there shall be no obligation to
return to any Partner or withdrawn Partner any part of such Partner’s Capital
Contribution for so long as the Partnership continues in existence.




4.10

No Third-Party Beneficiary. No creditor or other third party having dealings
with the Partnership shall have the right to enforce the right or obligation of
any Partner to make Capital Contributions or loans or to pursue any other right
or remedy hereunder or at law or in equity, it being understood and agreed that
the provisions of this Agreement, except as provided in Section 6.03(h) hereof,
shall be solely for the benefit of, and may be enforced solely by, the parties
to this Agreement and their respective permitted successors and assigns. None of
the rights or obligations of the Partners herein set forth to make Capital
Contributions or loans to the Partnership shall be deemed an asset of the
Partnership for any purpose by any creditor or other third party, nor may such
rights or obligations be sold, transferred or assigned by the Partnership or
pledged or encumbered by the Partnership to secure any debt or other obligation
of the Partnership or of any of the Partners. In addition, it is the intent of
the parties hereto that no distribution to any Limited Partner shall be deemed a
return of money or other property in violation of the Act. However, if any court
of competent jurisdiction holds that, notwithstanding the provisions of this
Agreement, any Limited Partner is obligated to return such money or property,
such obligation shall be the obligation of such Limited Partner and not of the
General Partner. Without limiting the generality of the foregoing, a deficit
Capital Account of a Partner shall not be deemed to be a liability of such
Partner nor an asset or property of the Partnership.





- 17 -




--------------------------------------------------------------------------------










ARTICLE V
PROFITS AND LOSSES; DISTRIBUTIONS




5.01

Allocation of Profit and Loss.




(a)

Profit. Profit of the Partnership for each fiscal year of the Partnership shall
be allocated to the Partners in accordance with their respective Percentage
Interests.




(b)

Loss. Loss of the Partnership for each fiscal year of the Partnership shall be
allocated to the Partners in accordance with their respective Percentage
Interests.




(c)

Minimum Gain Chargeback. Notwithstanding any provision to the contrary, (i) any
expense of the Partnership that is a “nonrecourse deduction” within the meaning
of Regulations Section 1.704-2(b)(1) shall be allocated in accordance with the
Partners’ respective Percentage Interests, (ii) any expense of the Partnership
that is a “partner nonrecourse deduction” within the meaning of Regulations
Section 1.704-2(i)(2) shall be allocated to the Partner that bears the “economic
risk of loss” of such deduction in accordance with Regulations
Section 1.704-2(i)(1), (iii) if there is a net decrease in Partnership Minimum
Gain within the meaning of Regulations Section 1.704-2(f)(1) for any Partnership
taxable year, then, subject to the exceptions set forth in Regulations
Section 1.704-2(f)(2),(3), (4) and (5), items of gain and income shall be
allocated among the Partners in accordance with Regulations Section 1.704-2(f)
and the ordering rules contained in Regulations Section 1.704-2(j), and (iv) if
there is a net decrease in Partner Nonrecourse Debt Minimum Gain within the
meaning of Regulations Section 1.704-2(i)(4) for any Partnership taxable year,
then, subject to the exceptions set forth in Regulations Section 1.704(2)(g),
items of gain and income shall be allocated among the Partners in accordance
with Regulations Section 1.704-2(i)(4) and the ordering rules contained in
Regulations Section 1.704-2(j). The manner in which it is reasonably expected
that the deductions attributable to nonrecourse liabilities will be allocated
for purposes of determining a Partner’s share of the nonrecourse liabilities of
the Partnership within the meaning of Regulations Section 1.752-3(a)(3) shall be
in accordance with a Partner’s Percentage Interest.




(d)

Qualified Income Offset. If a Partner receives in any taxable year an
adjustment, allocation or distribution described in subparagraphs (4), (5) or
(6) of Regulations Section 1.704-1(b)(2)(ii)(d) that causes or increases a
deficit balance in such Partner’s Capital Account that exceeds the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain, as determined in accordance with Regulations Sections 1.704-2(g)
and 1.704-2(i), such Partner shall be allocated specially for such taxable year
(and, if necessary, later taxable years) items of income and gain in an amount
and manner sufficient to eliminate such deficit Capital Account balance as
quickly as possible as provided in Regulations Section 1.704-1(b)(2)(ii)(d).
After the occurrence of an allocation of income or gain to a Partner in
accordance with this Section 5.01(d), to the extent permitted by Regulations
Section 1.704-1(b), items of expense or loss shall be allocated to such Partner
in an amount necessary to offset the income or gain previously allocated to such
Partner under this Section 5.01(d).




(e)

Capital Account Deficits. Loss shall not be allocated to a Limited Partner to
the extent that such allocation would cause a deficit in such Partner’s Capital
Account (after reduction to reflect the items described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to exceed the sum of such
Partner’s shares of Partnership Minimum Gain and Partner Nonrecourse Debt
Minimum Gain. Any Loss in excess of that limitation shall be allocated to the
General Partner. After the occurrence of an allocation of Loss to the General
Partner in accordance with this Section 5.01(e), to the extent permitted by
Regulations Section 1.704-1(b), Profit first shall be allocated to the General
Partner in an amount necessary to offset the Loss previously allocated to the
General Partner under this Section 5.01(e).




(f)

Allocations Between Transferor and Transferee. If a Partner transfers any part
or all of its Partnership Interest, the distributive shares of the various items
of Profit and Loss allocable among the Partners during such fiscal year of the
Partnership shall be allocated between the transferor and the transferee Partner
either (i) as if the Partnership’s fiscal year had ended on the date of the
transfer or (ii) based on the number of days of such fiscal year that each was a
Partner without regard to the results of Partnership activities in the
respective portions of such fiscal year in which the transferor and the
transferee were Partners. The General Partner, in its sole and absolute
discretion, shall determine which method shall be used to allocate the
distributive shares of the various items of Profit and Loss between the
transferor and the transferee Partner.





- 18 -




--------------------------------------------------------------------------------










(g)

Special Allocations Regarding LTIP Units. Notwithstanding the provisions of
Sections 5.01(a) and (b) hereof, Liquidating Gains shall first be allocated to
the LTIP Unitholders until their Economic Capital Account Balances, to the
extent attributable to their ownership of LTIP Units, are equal to (i) the
Common Unit Economic Balance, multiplied by (ii) the number of their LTIP Units.
For this purpose, “Liquidating Gains” means net capital gains realized in
connection with the actual or hypothetical sale of all or substantially all of
the assets of the Partnership, including but not limited to net capital gain
realized in connection with an adjustment to the value of Partnership assets
under Section 704(b) of the Code. The “Economic Capital Account Balances” of the
LTIP Unit holders will be equal to their Capital Account balances plus shares of
Partner Nonrecourse Debt Minimum Gain or Partnership Minimum Gain (after
reduction to reflect the items described in Regulations Section
1.704-1(b)(2)(ii)(d)(4), (5) and (6)) to the extent attributable to their
ownership of LTIP Units. Similarly, the “Common Unit Economic Balance” shall
mean (i) the Capital Account balance of Parent REIT, plus the amount of Parent
REIT’s share of any Partner Nonrecourse Debt Minimum Gain or Partnership Minimum
Gain (after reduction to reflect the items described in Regulations Section
1.704-1`(b)(2)(ii)(d)(4), (5) and (6)), in either case to the extent
attributable to Parent REIT’s direct or indirect ownership of Common Units and
computed on a hypothetical basis after taking into account all allocations
through the date on which any allocation is made under this Section 5.01(g),
divided by (ii) the number of Common Units directly or indirectly owned by
Parent REIT. Any such allocations shall be made among the LTIP Unitholders in
proportion to the amounts required to be allocated to each under this
Section 5.01(g). The parties agree that the intent of this Section 5.01(g) is to
make the Capital Account balance associated with each LTIP Unit to be
economically equivalent to the Capital Account balance associated with Common
Units directly or indirectly owned by Parent REIT (on a per-Unit basis).




(h)

Definition of Profit and Loss. “Profit” and “Loss” and any items of income,
gain, expense or loss referred to in this Agreement shall be determined in
accordance with federal income tax accounting principles, as modified by
Regulations Section 1.704-1(b)(2)(iv), except that Profit and Loss shall not
include items of income, gain and expense that are specially allocated pursuant
to Sections 5.01(c), (d) or (e) hereof. All allocations of income, Profit, gain,
Loss and expense (and all items contained therein) for federal income tax
purposes shall be identical to all allocations of such items set forth in this
Section 5.01, except as otherwise required by Section 704(c) of the Code and
Regulations Section 1.704-1(b)(4). With respect to properties acquired by the
Partnership, the General Partner shall have the authority to elect the method to
be used by the Partnership for allocating items of income, gain and expense as
required by Section 704(c) of the Code with respect to such properties, and such
election shall be binding on all Partners.




(i)

Preferred Units. The General Partner shall amend this agreement from time to
time to reflect the allocation of profit and loss in connection with priority
distributions on any preferred units of limited partnership issued by the
Partnership.




5.02

Distribution of Cash.




(a)

Subject to Sections 5.02(c), (d) and (e) hereof and to the terms of any
Partnership Unit Designation, the Partnership shall distribute cash at such
times and in such amounts as are determined by the General Partner in its sole
and absolute discretion, to the Partners who are Partners on the Partnership
Record Date with respect to such quarter (or other distribution period) in
proportion with their respective Common Units on the Partnership Record Date.




(b)

In accordance with Section 4.04(a)(ii) hereof, the LTIP Unitholders shall be
entitled to receive distributions in an amount per LTIP Unit equal to the Common
Partnership Unit Distribution.




(c)

If a new or existing Partner acquires additional Partnership Units in exchange
for a Capital Contribution on any date other than a Partnership Record Date
(other than Partnership Units acquired by the General Partner or Parent REIT (or
any direct or indirect wholly owned subsidiary of Parent REIT) in connection
with the issuance of additional REIT Shares or Additional Securities), the cash
distribution attributable to such additional Partnership Units relating to the
Partnership Record Date next following the issuance of such additional
Partnership Units shall be reduced in the proportion to (i) the number of days
that such additional Partnership Units are held by such Partner bears to
(ii) the number of days between such Partnership Record Date and the immediately
preceding Partnership Record Date.





- 19 -




--------------------------------------------------------------------------------










(d)

Notwithstanding any other provision of this Agreement, the General Partner is
authorized to take any action that it determines to be necessary or appropriate
to cause the Partnership to comply with any withholding requirements established
under the Code or any other federal, state or local law including, without
limitation, pursuant to Sections 1441, 1442, 1445 and 1446 of the Code. To the
extent that the Partnership is required to withhold and pay over to any taxing
authority any amount resulting from the allocation or distribution of income to
a Partner or assignee (including by reason of Section 1446 of the Code), either
(i) if the actual amount to be distributed to the Partner (the “Distributable
Amount”) equals or exceeds the Withheld Amount, the entire Distributable Amount
shall be treated as a distribution of cash to such Partner, or (ii) if the
Distributable Amount is less than the Withheld Amount, the excess of the
Withheld Amount over the Distributable Amount shall be treated as a Partnership
Loan from the Partnership to the Partner on the day the Partnership pays over
such amount to a taxing authority. A Partnership Loan shall be repaid upon the
demand of the Partnership or, alternatively, through withholding by the
Partnership with respect to subsequent distributions to the applicable Partner
or assignee. In the event that a Limited Partner fails to pay any amount owed to
the Partnership with respect to the Partnership Loan within 15 days after demand
for payment thereof is made by the Partnership on the Limited Partner, the
General Partner, in its sole and absolute discretion, may elect to make the
payment to the Partnership on behalf of such Defaulting Limited Partner. In such
event, on the date of payment, the General Partner shall be deemed to have
extended a General Partner Loan to the Defaulting Limited Partner in the amount
of the payment made by the General Partner and shall succeed to all rights and
remedies of the Partnership against the Defaulting Limited Partner as to that
amount. Without limitation, the General Partner shall have the right to receive
any distributions that otherwise would be made by the Partnership to the
Defaulting Limited Partner until such time as the General Partner Loan has been
paid in full, and any such distributions so received by the General Partner
shall be treated as having been received by the Defaulting Limited Partner and
immediately paid to the General Partner.




Any amounts treated as a Partnership Loan or a General Partner Loan pursuant to
this Section 5.02(d) shall bear interest at the lesser of (i) 300 basis points
above the base rate on corporate loans at large United States money center
commercial banks, as published from time to time in The Wall Street Journal, or,
if not so published, in any similar publication or (ii) the maximum lawful rate
of interest on such obligation, such interest to accrue from the date the
Partnership or the General Partner, as applicable, is deemed to extend the loan
until such loan is repaid in full.




(e)

In no event may a Partner receive a distribution of cash with respect to a
Partnership Unit if such Partner is entitled to receive a cash dividend or other
distribution of cash as the holder of record of a REIT Share for which all or
part of such Partnership Unit has been or will be redeemed.




5.03

REIT Distribution Requirements. The General Partner shall use commercially
reasonable efforts to cause the Partnership to distribute amounts sufficient to
enable Parent REIT to pay distributions to its stockholders that will allow
Parent REIT to (i) meet its distribution requirement for qualification as a REIT
as set forth in Section 857 of the Code and (ii) avoid any federal income or
excise tax liability imposed by the Code, other than to the extent Parent REIT
elects to retain and pay income tax on its net capital gain.




5.04

No Right to Distributions in Kind. No Partner shall be entitled to demand
property other than cash in connection with any distributions by the
Partnership.




5.05

Limitations on Return of Capital Contributions. Notwithstanding any of the
provisions of this Article V, no Partner shall have the right to receive, and
the General Partner shall not have the right to make, a distribution that
includes a return of all or part of a Partner’s Capital Contributions, unless
after giving effect to the return of a Capital Contribution, the sum of all
Partnership liabilities, other than the liabilities to a Partner for the return
of his Capital Contribution, does not exceed the fair market value of the
Partnership’s assets.




5.06

Distributions Upon Liquidation.




(a)

Upon liquidation of the Partnership, after payment of, or adequate provision
for, debts and obligations of the Partnership, including any Partner loans, any
remaining assets of the Partnership shall be distributed to all Partners with
positive Capital Accounts in accordance with their respective positive Capital
Account balances.




(b)

For purposes of Section 5.06(a) hereof, the Capital Account of each Partner
shall be determined after all adjustments made in accordance with Sections 5.01
and 5.02 hereof resulting from Partnership operations and from all sales and
dispositions of all or any part of the Partnership’s assets.





- 20 -




--------------------------------------------------------------------------------










(c)

Any distributions pursuant to this Section 5.06 shall be made by the end of the
Partnership’s taxable year in which the liquidation occurs (or, if later, within
90 days after the date of the liquidation). To the extent deemed advisable by
the General Partner, appropriate arrangements (including the use of a
liquidating trust) may be made to assure that adequate funds are available to
pay any contingent debts or obligations.




5.07

Substantial Economic Effect. It is the intent of the Partners that the
allocations of Profit and Loss under this Agreement have substantial economic
effect (or be consistent with the Partners’ interests in the Partnership in the
case of the allocation of losses attributable to nonrecourse debt) within the
meaning of Section 704(b) of the Code as interpreted by the Regulations
promulgated pursuant thereto. Article V and other relevant provisions of this
Agreement shall be interpreted in a manner consistent with such intent.




ARTICLE VI
RIGHTS, OBLIGATIONS AND POWERS OF THE GENERAL PARTNER




6.01

Management of the Partnership.




(a)

Except as otherwise expressly provided in this Agreement, the General Partner
shall have full, complete and exclusive discretion to manage and control the
business of the Partnership for the purposes herein stated, and shall make all
decisions affecting the business and assets of the Partnership. Subject to the
restrictions specifically contained in this Agreement, the powers of the General
Partner shall include, without limitation, the authority to take the following
actions on behalf of the Partnership:




(i)

to acquire, purchase, own, operate, lease and dispose of any real property and
any other property or assets including, but not limited to, notes and mortgages
that the General Partner determines are necessary or appropriate in the business
of the Partnership;




(ii)

to construct buildings and make other improvements on the properties owned or
leased by the Partnership;




(iii)

to authorize, issue, sell, redeem or otherwise purchase any Partnership Units or
any securities of the Partnership (including secured and unsecured debt
obligations of the Partnership, debt obligations of the Partnership convertible
into any class or series of Partnership Units, or Rights relating to any class
or series of Partnership Units);




(iv)

to borrow or lend money for the Partnership, issue or receive evidences of
indebtedness in connection therewith, refinance, increase the amount of, modify,
amend or change the terms of, or extend the time for the payment of, any such
indebtedness, and secure indebtedness by mortgage, deed of trust, pledge or
other lien on the Partnership’s assets;




(v)

to pay, either directly or by reimbursement, all operating costs and general
administrative expenses of the Partnership to third parties or to the General
Partner or its Affiliates as set forth in this Agreement;




(vi)

to guarantee or become a co-maker of indebtedness of any Subsidiary of the
General Partner or the Partnership, refinance, increase the amount of, modify,
amend or change the terms of, or extend the time for the payment of, any such
guarantee or indebtedness, and secure such guarantee or indebtedness by
mortgage, deed of trust, pledge or other lien on the Partnership’s assets;




(vii)

to use assets of the Partnership (including, without limitation, cash on hand)
for any purpose consistent with this Agreement, including, without limitation,
payment, either directly or by reimbursement, of all operating costs and general
and administrative expenses of Parent REIT, the General Partner, the Partnership
or any Subsidiary of the foregoing, to third parties or to Parent REIT or the
General Partner as set forth in this Agreement;




(viii)

to lease all or any portion of any of the Partnership’s assets, whether or not
the terms of such leases extend beyond the termination date of the Partnership
and whether or not any portion of the Partnership’s assets so leased are to be
occupied by the lessee, or, in turn, subleased in whole or in part to others,
for such consideration and on such terms as the General Partner may determine
and to further lease property from third parties, including ground leases;





- 21 -




--------------------------------------------------------------------------------










(ix)

to prosecute, defend, arbitrate or compromise any and all claims or liabilities
in favor of or against the Partnership, on such terms and in such manner as the
General Partner may reasonably determine, and similarly to prosecute, settle or
defend litigation with respect to the Partners, the Partnership or the
Partnership’s assets;




(x)

to file applications, communicate and otherwise deal with any and all
governmental agencies having jurisdiction over, or in any way affecting, the
Partnership’s assets or any other aspect of the Partnership’s business;




(xi)

to make or revoke any election permitted or required of the Partnership by any
taxing authority;




(xii)

to maintain such insurance coverage for public liability, fire and casualty, and
any and all other insurance for the protection of the Partnership, for the
conservation of Partnership assets, or for any other purpose convenient or
beneficial to the Partnership, in such amounts and such types, as it shall
determine from time to time;




(xiii)

to determine whether or not to apply any insurance proceeds for any property to
the restoration of such property or to distribute the same;




(xiv)

to establish one or more divisions of the Partnership, to hire and dismiss
employees of the Partnership or any division of the Partnership, and to retain
legal counsel, accountants, consultants, real estate brokers and such other
persons as the General Partner may deem necessary or appropriate in connection
with the Partnership business and to pay therefor such reasonable remuneration
as the General Partner may deem reasonable and proper;




(xv)

to retain other services of any kind or nature in connection with the
Partnership business, and to pay therefor such remuneration as the General
Partner may deem reasonable and proper;




(xvi)

to negotiate and conclude agreements on behalf of the Partnership with respect
to any of the rights, powers and authority conferred upon the General Partner;




(xvii)

to maintain accurate accounting records and to file promptly all federal, state
and local income tax returns on behalf of the Partnership;




(xviii)

to distribute Partnership cash or other Partnership assets in accordance with
this Agreement;




(xix)

to form or acquire an interest in, and contribute property to, any further
limited or general partnerships, joint ventures or other relationships that it
deems desirable (including, without limitation, the acquisition of interests in,
and the contributions of property to, its Subsidiaries and any other Person in
which it has an equity interest from time to time);




(xx)

to establish Partnership reserves for working capital, capital expenditures,
contingent liabilities or any other valid Partnership purpose;




(xxi)

to merge, consolidate or combine the Partnership with or into another Person;




(xxii)

to enter into and perform obligations under underwriting or other agreements in
connection with issuances of securities by the Partnership or the General
Partner or any affiliate thereof;




(xxiii)

to do any and all acts and things necessary or prudent to ensure that the
Partnership will not be classified as a “publicly traded partnership” taxable as
a corporation under Section 7704 of the Code or an “investment company” or a
Subsidiary of an investment company under the Investment Company Act of 1940;
and




(xxiv)

to take such other action, execute, acknowledge, swear to or deliver such other
documents and instruments, and perform any and all other acts that the General
Partner deems necessary or appropriate for the formation, continuation and
conduct of the business and affairs of the Partnership (including, without
limitation, all actions consistent with allowing Parent REIT at all times to
qualify as a REIT unless Parent REIT voluntarily terminates or revokes its REIT
status) and to possess and enjoy all of the rights and powers of a general
partner as provided by the Act.





- 22 -




--------------------------------------------------------------------------------










(b)

Except as otherwise provided herein, to the extent the duties of the General
Partner require expenditures of funds to be paid to third parties, the General
Partner shall not have any obligations hereunder except to the extent that
Partnership funds are reasonably available to it for the performance of such
duties, and nothing herein contained shall be deemed to authorize or require the
General Partner, in its capacity as such, to expend its individual funds for
payment to third parties or to undertake any individual liability or obligation
on behalf of the Partnership.




6.02

Delegation of Authority. The General Partner may delegate any or all of its
powers, rights and obligations hereunder, and may appoint, employ, contract or
otherwise deal with any Person for the transaction of the business of the
Partnership, which Person may, under supervision of the General Partner, perform
any acts or services for the Partnership as the General Partner may approve.




6.03

Indemnification and Exculpation of Indemnitees.




(a)

The Partnership shall indemnify an Indemnitee from and against any and all
losses, claims, damages, liabilities, joint or several, expenses (including
reasonable legal fees and expenses), judgments, fines, settlements, and other
amounts arising from any and all claims, demands, actions, suits or proceedings,
civil, criminal, administrative or investigative, that relate to the operations
of the Partnership as set forth in this Agreement in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, unless it is
established that: (i) the act or omission of the Indemnitee was material to the
matter giving rise to the proceeding and either was committed in bad faith or
was the result of active and deliberate dishonesty; (ii) the Indemnitee actually
received an improper personal benefit in money, property or services; or
(iii) in the case of any criminal proceeding, the Indemnitee had reasonable
cause to believe that the act or omission was unlawful. The termination of any
proceeding by judgment, order or settlement does not create a presumption that
the Indemnitee did not meet the requisite standard of conduct set forth in this
Section 6.03(a). The termination of any proceeding by conviction or upon a plea
of nolo contendere or its equivalent, or an entry of an order of probation prior
to judgment, creates a rebuttable presumption that the Indemnitee acted in a
manner contrary to that specified in this Section 6.03(a). Any indemnification
pursuant to this Section 6.03 shall be made only out of the assets of the
Partnership.




(b)

The Partnership shall reimburse an Indemnitee for reasonable expenses incurred
by an Indemnitee who is a party to a proceeding in advance of the final
disposition of the proceeding upon receipt by the Partnership of (i) a written
affirmation by the Indemnitee of the Indemnitee’s good faith belief that the
standard of conduct necessary for indemnification by the Partnership as
authorized in this Section 6.03 has been met, and (ii) a written undertaking by
or on behalf of the Indemnitee to repay the amount if it shall ultimately be
determined that the standard of conduct has not been met.




(c)

The indemnification provided by this Section 6.03 shall be in addition to any
other rights to which an Indemnitee or any other Person may be entitled under
any agreement, pursuant to any vote of the Partners, as a matter of law or
otherwise, and shall continue as to an Indemnitee who has ceased to serve in
such capacity.




(d)

The Partnership may purchase and maintain insurance, as an expense of the
Partnership, on behalf of the Indemnitees and such other Persons as the General
Partner shall determine, against any liability that may be asserted against or
expenses that may be incurred by such Person in connection with the
Partnership’s activities, regardless of whether the Partnership would have the
power to indemnify such Person against such liability under the provisions of
this Agreement.




(e)

For purposes of this Section 6.03, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by the Indemnitee of its duties to the Partnership also
imposes duties on, or otherwise involves services by, the Indemnitee to the plan
or participants or beneficiaries of the plan; excise taxes assessed on an
Indemnitee with respect to an employee benefit plan pursuant to applicable law
shall constitute fines within the meaning of this Section 6.03; and actions
taken or omitted by the Indemnitee with respect to an employee benefit plan in
the performance of its duties for a purpose reasonably believed by the
Indemnitee to be in the interest of the participants and beneficiaries of the
plan shall be deemed to be for a purpose that is not opposed to the best
interests of the Partnership.




(f)

In no event may an Indemnitee subject the Limited Partners to personal liability
by reason of the indemnification provisions set forth in this Agreement.




(g)

An Indemnitee shall not be denied indemnification in whole or in part under this
Section 6.03 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.





- 23 -




--------------------------------------------------------------------------------










(h)

The provisions of this Section 6.03 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons.




(i)

Any amendment, modification or repeal of this Section 6.03 or any provision
hereof shall be prospective only and shall not in any way affect the
indemnification of an Indemnitee by the Partnership under this Section 6.03 as
in effect immediately prior to such amendment, modification or repeal with
respect to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when claims relating to such matters may
arise or be asserted.




6.04

Liability of the General Partner.




(a)

Notwithstanding anything to the contrary set forth in this Agreement, neither
the General Partner, nor any of its directors, officers, agents or employees
shall be liable for monetary damages to the Partnership or any Partners for
losses sustained or liabilities incurred as a result of errors in judgment or
mistakes of fact or law or of any act or omission if any such party acted in
good faith. The General Partner shall not be in breach of any duty that the
General Partner may owe to the Limited Partners or the Partnership or any other
Persons under this Agreement or of any duty stated or implied by law or equity
provided the General Partner, acting in good faith, abides by the terms of this
Agreement.




(b)

The Limited Partners expressly acknowledge that the General Partner is acting on
behalf of the Partnership, the Limited Partners and Parent REIT’s stockholders
collectively, that the General Partner is under no obligation to consider the
separate interests of the Limited Partners (including, without limitation, the
tax consequences to Limited Partners or the tax consequences of some, but not
all, of the Limited Partners) in deciding whether to cause the Partnership to
take (or decline to take) any actions. In the event of a conflict between the
interests of the stockholders of Parent REIT on the one hand and the Limited
Partners on the other, the General Partner shall endeavor in good faith to
resolve the conflict in a manner not adverse to either the stockholders of
Parent REIT or the Limited Partners; provided that for so long as Parent REIT or
the General Partner owns a controlling interest in the Partnership, any such
conflict that the General Partner, in its sole and absolute discretion,
determines cannot be resolved in a manner not adverse to either the stockholders
of Parent REIT or the Limited Partners shall be resolved in favor of the
stockholders of Parent REIT. The General Partner shall not be liable for
monetary damages for losses sustained, liabilities incurred or benefits not
derived by the Limited Partners in connection with such decisions.




(c)

Subject to its obligations and duties as General Partner set forth in
Section 6.01 hereof, the General Partner may exercise any of the powers granted
to it under this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents. The General Partner shall
not be responsible for any misconduct or negligence on the part of any such
agent appointed by it in good faith.




(d)

Notwithstanding any other provisions of this Agreement or the Act, any action of
the General Partner on behalf of the Partnership or any decision of the General
Partner to refrain from acting on behalf of the Partnership, undertaken in the
good faith belief that such action or omission is necessary or advisable in
order (i) to protect the ability of Parent REIT to continue to qualify as a REIT
or (ii) to prevent Parent REIT from incurring any taxes under Section 857,
Section 4981 or any other provision of the Code, is expressly authorized under
this Agreement and is deemed approved by all of the Limited Partners.




(e)

Any amendment, modification or repeal of this Section 6.04 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the General Partner’s or any of its officers’, directors’, agents’ or
employees’ liability to the Partnership and the Limited Partners under this
Section 6.04 as in effect immediately prior to such amendment, modification or
repeal with respect to matters occurring, in whole or in part, prior to such
amendment, modification or repeal, regardless of when claims relating to such
matters may arise or be asserted.




6.05

Partnership Obligations.




(a)

Except as provided in this Section 6.05 and elsewhere in this Agreement
(including the provisions of Articles V and VI hereof regarding distributions,
payments and allocations to which it may be entitled), the General Partner shall
not be compensated for its services as general partner of the Partnership.




(b)

All Administrative Expenses shall be obligations of the Partnership, and the
General Partner or Parent REIT shall be entitled to reimbursement by the
Partnership for any expenditure (including Administrative Expenses) incurred by
it on behalf of the Partnership that shall be made other than out of the funds
of the Partnership. All reimbursements hereunder shall be characterized for
federal income tax purposes as expenses of the Partnership incurred on its
behalf, and not as expenses of the General Partner or Parent REIT.





- 24 -




--------------------------------------------------------------------------------










6.06

Outside Activities. Subject to Section 6.08 hereof, the Certificate of Formation
and any agreements entered into by the General Partner or its Affiliates with
the Partnership or a Subsidiary, any officer, director, employee, agent,
trustee, Affiliate or member of the General Partner, the General Partner, Parent
REIT and any stockholder of Parent REIT shall be entitled to and may have
business interests and engage in business activities in addition to those
relating to the Partnership, including business interests and activities
substantially similar or identical to those of the Partnership. Neither the
Partnership nor any of the Limited Partners shall have any rights by virtue of
this Agreement in any such business ventures, interest or activities. None of
the Limited Partners nor any other Person shall have any rights by virtue of
this Agreement or the partnership relationship established hereby in any such
business ventures, interests or activities, and the General Partner and Parent
REIT shall have no obligation pursuant to this Agreement to offer any interest
in any such business ventures, interests and activities to the Partnership or
any Limited Partner, even if such opportunity is of a character that, if
presented to the Partnership or any Limited Partner, could be taken by such
Person.




6.07

Employment or Retention of Affiliates.




(a)

Any Affiliate of the General Partner may be employed or retained by the
Partnership and may otherwise deal with the Partnership (whether as a buyer,
lessor, lessee, manager, furnisher of goods or services, broker, agent, lender
or otherwise) and may receive from the Partnership any compensation, price or
other payment therefor that the General Partner determines to be fair and
reasonable.




(b)

The Partnership may lend or contribute to its Subsidiaries or other Persons in
which it has an equity investment, and such Persons may borrow funds from the
Partnership, on terms and conditions established in the sole and absolute
discretion of the General Partner. The foregoing authority shall not create any
right or benefit in favor of any Subsidiary or any other Person.




(c)

The Partnership may transfer assets to joint ventures, other partnerships,
corporations or other business entities in which it is or thereby becomes a
participant upon such terms and subject to such conditions as the General
Partner deems are consistent with this Agreement and applicable law.




6.08

Parent REIT’s Activities. Parent REIT agrees that, generally, all business
activities of Parent REIT, including activities pertaining to the acquisition,
development, ownership of or investment in real property or other property,
shall be conducted through the Partnership or one or more Subsidiaries of the
Partnership; provided that Parent REIT may make direct acquisitions or undertake
business activities if such acquisitions or activities are made in connection
with the issuance of Additional Securities by Parent REIT or the business
activity has been approved by a majority of the Independent Directors. If, at
any time, Parent REIT acquires material assets (other than Partnership Units or
other assets on behalf of the Partnership) without transferring such assets to
the Partnership, the definition of “REIT Shares Amount” may be adjusted, as
reasonably determined by Parent REIT, to reflect only the fair market value of a
REIT Share attributable to Parent REIT’s Partnership Units directly or
indirectly owned by Parent REIT and other assets held on behalf of the
Partnership.




6.09

Title to Partnership Assets. Title to Partnership assets, whether real, personal
or mixed and whether tangible or intangible, shall be deemed to be owned by the
Partnership as an entity, and no Partner, individually or collectively, shall
have any ownership interest in such Partnership assets or any portion thereof.
Title to any or all of the Partnership assets may be held in the name of the
Partnership, the General Partner, Parent REIT or one or more nominees, as the
General Partner may determine, including Affiliates of the General Partner or
Parent REIT. Parent REIT hereby declares and warrants that any Partnership
assets for which legal title is held in the name of the General Partner or
Parent REIT or any nominee or Affiliate of the General Partner or Parent REIT
shall be held by the General Partner or Parent REIT for the use and benefit of
the Partnership in accordance with the provisions of this Agreement; provided
that the General Partner or Parent REIT shall use its commercially reasonable
efforts to cause beneficial and record title to such assets to be vested in the
Partnership as soon as reasonably practicable. All Partnership assets shall be
recorded as the property of the Partnership in its books and records,
irrespective of the name in which legal title to such Partnership assets is
held.




ARTICLE VII
CHANGES IN GENERAL PARTNER




7.01

Transfer of the General Partner’s Partnership Interest.




(a)

Other than to an Affiliate of Parent REIT, the General Partner shall not
transfer all or any portion of its General Partnership Interests, and the
General Partner shall not withdraw as General Partner, except as provided in or
in connection with a transaction contemplated by Sections 7.01(c), (d) or (e)
hereof.





- 25 -




--------------------------------------------------------------------------------










(b)

The General Partner agrees that its General Partnership Interest will at all
times be in the aggregate at least 0.1%.




(c)

Except as otherwise provided in Section 7.01(d) or (e) hereof, neither the
General Partner nor Parent REIT shall engage in any merger, consolidation or
other combination with or into another Person or sale of all or substantially
all of its assets (other than in connection with a change in the General
Partner’s state of organization or organizational form or Parent REIT’s state of
incorporation or organizational form), in each case which results in a Change of
Control of the General Partner or Parent REIT (a “Transaction”), unless at least
one of the following conditions is met:




(i)

the consent of a Majority in Interest (excluding, for purposes of determining a
Majority in Interest, Partnership Interests held by the General Partner or any
Subsidiary of the General Partner or Parent REIT) is obtained;




(ii)

as a result of such Transaction, all Limited Partners (other than the General
Partner, Parent REIT and any Subsidiary of the General Partner or Parent REIT,
and, in the case of LTIP Unitholders, subject to the terms of any applicable
Equity Incentive Plan or Vesting Agreement) will receive, or have the right to
receive, for each Partnership Unit an amount of cash, securities or other
property equal or substantially equivalent in value, as determined by the
General Partner in good faith, to the product of the Conversion Factor and the
greatest amount of cash, securities or other property paid in the Transaction to
a holder of one REIT Share in consideration of one REIT Share, provided that if,
in connection with such Transaction, a purchase, tender or exchange offer
(“Offer”) shall have been made to and accepted by the holders of more than 50%
of the outstanding REIT Shares, each holder of Partnership Units (other than the
General Partner or Parent REIT and any Subsidiary of the General Partner or
Parent REIT) shall be given the option to exchange its Partnership Units for an
amount of cash, securities or other property equal or substantially equivalent
in value, as determined by the General Partner in good faith, to the greatest
amount of cash, securities or other property that such Limited Partner would
have received had it (A) exercised its Redemption Right pursuant to Section 8.04
hereof and (B) sold, tendered or exchanged pursuant to the Offer the REIT Shares
received upon exercise of the Redemption Right immediately prior to the
expiration of the Offer; or




(iii)

either the General Partner or Parent REIT, as applicable, is the surviving
entity in the Transaction and either (A) the holders of REIT Shares do not
receive cash, securities or other property in the Transaction or (B) all Limited
Partners (other than the General Partner, Parent REIT and any Subsidiary of the
General Partner or Parent REIT, and, in the case of LTIP Unitholders, subject to
the terms of any applicable Equity Incentive Plan or Vesting Agreement) receive
for each Partnership Unit an amount of cash, securities or other property
(expressed as an amount per REIT Share) equal or substantially equivalent in
value, as determined by the General Partner in good faith, to the product of the
Conversion Factor and the greatest amount of cash, securities or other property
(expressed as an amount per REIT Share) received in the Transaction by any
holder of REIT Shares.




(d)

Notwithstanding Section 7.01(c) hereof, either the General Partner or Parent
REIT, as applicable, may merge with or into or consolidate with another entity
if immediately after such merger or consolidation (i) substantially all of the
assets directly or indirectly of the successor or surviving entity (the
“Survivor”), other than Partnership Units held by the General Partner or Parent
REIT, are contributed, directly or indirectly, to the Partnership as a Capital
Contribution in exchange for Partnership Units, or for economically equivalent
partnership interests issued by a Subsidiary Partnership established at the
direction of the Board of Directors, with a fair market value equal to the value
of the assets so contributed as determined by the Survivor in good faith and
(ii) the Survivor expressly agrees to assume all obligations of the General
Partner or Parent REIT hereunder. Upon such contribution and assumption, the
Survivor shall have the right and duty to amend this Agreement as set forth in
this Section 7.01(d). The Survivor shall in good faith arrive at a new method
for the calculation of the Cash Amount, the REIT Shares Amount and Conversion
Factor for a Partnership Unit after any such merger or consolidation so as to
approximate the existing method for such calculation as closely as reasonably
possible. Such calculation shall take into account, among other things, the kind
and amount of securities, cash and other property that was receivable upon such
merger or consolidation by a holder of REIT Shares or options, warrants or other
rights relating thereto, and which a holder of Partnership Units could have
acquired had such Partnership Units been redeemed in exchange for the REIT
Shares Amount immediately prior to such merger or consolidation. Such amendment
to this Agreement shall provide for adjustment to such method of calculation,
which shall be as nearly equivalent as may be practicable to the adjustments
provided for with respect to the Conversion Factor. The Survivor also shall in
good faith modify the definition of REIT Shares and make such amendments to
Section 8.04 hereof so as to approximate the existing rights and obligations set
forth in Section 8.04 hereof as closely as reasonably possible. The above
provisions of this Section 7.01(d) shall similarly apply to successive mergers
or consolidations permitted hereunder.





- 26 -




--------------------------------------------------------------------------------










(e)

Notwithstanding anything in this Article VII,




(i)

the General Partner may transfer all or any portion of its General Partnership
Interest to (A) any wholly owned Subsidiary of the General Partner or (B) the
owner of all of the ownership interests of the General Partner, and following a
transfer of all of its General Partnership Interest, may withdraw as General
Partner; and




(ii)

Parent REIT may engage in a transaction required by law or by the rules of any
national securities exchange or over-the-counter interdealer quotation system on
which the REIT Shares are listed or traded.




7.02

Admission of a Substitute or Additional General Partner. A Person shall be
admitted as a substitute or additional General Partner of the Partnership only
if the following terms and conditions are satisfied:




(a)

the Person to be admitted as a substitute or additional General Partner shall
have accepted and agreed to be bound by all the terms and provisions of this
Agreement by executing a counterpart thereof and such other documents or
instruments as may be required or appropriate in order to effect the admission
of such Person as a General Partner, and a certificate evidencing the admission
of such Person as a General Partner shall have been filed for recordation and
all other actions required by Section 2.05 hereof in connection with such
admission shall have been performed;




(b)

if the Person to be admitted as a substitute or additional General Partner is a
corporation or a partnership, it shall have provided the Partnership with
evidence satisfactory to counsel for the Partnership of such Person’s authority
to become a General Partner and to be bound by the terms and provisions of this
Agreement; and




(c)

counsel for the Partnership shall have rendered an opinion (relying on such
opinions from other counsel as may be necessary) that the admission of the
Person to be admitted as a substitute or additional General Partner is in
conformity with the Act, that none of the actions taken in connection with the
admission of such Person as a substitute or additional General Partner will
cause (i) the Partnership to be classified other than as a partnership for
federal income tax purposes, or (ii) the loss of any Limited Partner’s limited
liability.




7.03

Effect of Bankruptcy, Withdrawal, Death or Dissolution of General Partner.




(a)

Upon the occurrence of an Event of Bankruptcy as to the General Partner (and its
removal pursuant to Section 7.04(a) hereof) or the death, withdrawal, removal or
dissolution of the General Partner (except that, if the General Partner is on
the date of such occurrence a partnership, the withdrawal, death, dissolution,
Event of Bankruptcy as to, or removal of a partner in, such partnership shall be
deemed not to be a dissolution of the General Partner if the business of the
General Partner is continued by the remaining partner or partners), the
Partnership shall be dissolved and terminated unless the Partnership is
continued pursuant to Section 7.03(b) hereof. The merger of the General Partner
with or into any entity that is admitted as a substitute or successor General
Partner pursuant to Section 7.02 hereof shall not be deemed to be the
withdrawal, dissolution or removal of the General Partner.




(b)

Following the occurrence of an Event of Bankruptcy as to the General Partner
(and its removal pursuant to Section 7.04(a) hereof) or the death, withdrawal,
removal or dissolution of the General Partner (except that, if the General
Partner is on the date of such occurrence a partnership, the withdrawal, death,
dissolution, Event of Bankruptcy as to, or removal of a partner in, such
partnership shall be deemed not to be a dissolution of the General Partner if
the business of such General Partner is continued by the remaining partner or
partners), the Limited Partners, within 90 days after such occurrence, may elect
to continue the business of the Partnership for the balance of the term
specified in Section 2.04 hereof by selecting, subject to Section 7.02 hereof
and any other provisions of this Agreement, a substitute General Partner by
consent of a Majority in Interest. If the Limited Partners elect to continue the
business of the Partnership and admit a substitute General Partner, the
relationship with the Partners and of any Person who has acquired an interest of
a Partner in the Partnership shall be governed by this Agreement.




7.04

Removal of General Partner.




(a)

Upon the occurrence of an Event of Bankruptcy as to, or the dissolution of, the
General Partner, the General Partner shall be deemed to be removed
automatically; provided that if the General Partner is on the date of such
occurrence a partnership, the withdrawal, death, dissolution, Event of
Bankruptcy as to, or removal of, a partner in such partnership shall be deemed
not to be a dissolution of the General Partner if the business of the General
Partner is continued by the remaining partner or partners. The Limited Partners
may not remove the General Partner, with or without cause.





- 27 -




--------------------------------------------------------------------------------










(b)

If the General Partner has been removed pursuant to this Section 7.04 and the
Partnership is continued pursuant to Section 7.03 hereof, the General Partner
shall promptly transfer and assign its General Partnership Interest in the
Partnership to the substitute General Partner approved by a Majority in Interest
in accordance with Section 7.03(b) hereof and otherwise be admitted to the
Partnership in accordance with Section 7.02 hereof. At the time of assignment,
the removed General Partner shall be entitled to receive from the substitute
General Partner the fair market value of the General Partnership Interest of
such removed General Partner. Such fair market value shall be determined by an
appraiser mutually agreed upon by the General Partner and a Majority in Interest
(excluding, for purposes of determining a Majority in Interest, Partnership
Interests held by the General Partner and any Subsidiary of the General Partner)
within ten days following the removal of the General Partner. In the event that
the parties are unable to agree upon an appraiser, the removed General Partner
and a Majority in Interest (excluding the General Partner and any Subsidiary of
the General Partner) each shall select an appraiser. Each such appraiser shall
complete an appraisal of the fair market value of the removed General Partner’s
General Partnership Interest within 30 days of the General Partner’s removal,
and the fair market value of the removed General Partner’s General Partnership
Interest shall be the average of the two appraisals; provided that if the higher
appraisal exceeds the lower appraisal by more than 20% of the amount of the
lower appraisal, the two appraisers, no later than 40 days after the removal of
the General Partner, shall select a third appraiser who shall complete an
appraisal of the fair market value of the removed General Partner’s General
Partnership Interest no later than 60 days after the removal of the General
Partner. In such case, the fair market value of the removed General Partner’s
General Partnership Interest shall be the average of the two appraisals closest
in dollar value.




(c)

The General Partnership Interest of a removed General Partner, during the time
after removal until transfer under Section 7.04(b) hereof, shall be converted to
that of a special Limited Partner; provided that such removed General Partner
shall not have any rights to participate in the management and affairs of the
Partnership, and shall not be entitled to any portion of the income, expense,
profit, gain or loss allocations or cash distributions allocable or payable, as
the case may be, to the Limited Partners. Instead, such removed General Partner
shall receive and be entitled only to retain distributions or allocations of
such items that it would have been entitled to receive in its capacity as
General Partner, until the transfer is effective pursuant to Section 7.04(b)
hereof.




(d)

All Partners shall have given and hereby do give such consents, shall take such
actions and shall execute such documents as shall be legally necessary and
sufficient to effect all the foregoing provisions of this Section 7.04.




ARTICLE VIII
RIGHTS AND OBLIGATIONS OF THE LIMITED PARTNERS




8.01

Management of the Partnership. The Limited Partners shall not participate in the
management or control of Partnership business nor shall they transact any
business for the Partnership, nor shall they have the power to sign for or bind
the Partnership, such powers being vested solely and exclusively in the General
Partner. The Limited Partners covenant and agree not to hold themselves out in a
manner that could reasonably be considered in contravention of the terms hereof
by any third party.




8.02

Power of Attorney. Each Limited Partner by execution of this Agreement, directly
or through execution by power of attorney or other consent, irrevocably appoints
the General Partner its true and lawful attorney-in-fact, who may act for each
Limited Partner and in its name, place and stead, and for its use and benefit,
to sign, acknowledge, swear to, deliver, file or record, at the appropriate
public offices, any and all documents, certificates and instruments, including
without limitation, any and all amendments and restatements of this Agreement as
may be deemed necessary or desirable by the General Partner to carry out fully
the provisions of this Agreement and the Act in accordance with their terms,
which power of attorney is coupled with an interest and shall survive the death,
dissolution or legal incapacity of the Limited Partner, or the transfer by the
Limited Partner of any part or all of its Partnership Interest.




8.03

Limitation on Liability of Limited Partners. No Limited Partner shall be liable
for any debts, liabilities, contracts or obligations of the Partnership. A
Limited Partner shall be liable to the Partnership only to make payments of its
Capital Contribution, if any, as and when due hereunder. After its Capital
Contribution is fully paid, no Limited Partner shall, except as otherwise
required by the Act, be required to make any further Capital Contributions or
other payments or lend any funds to the Partnership.





- 28 -




--------------------------------------------------------------------------------










8.04

Redemption Right.




(a)

Subject to Section 8.04(c) and the provisions of any agreement between the
Partnership and one or more Limited Partners, beginning on the date that is
twelve months after the date of issuance of any Common Units (including any
Common Units that are issued upon the conversion of LTIP Units), each Limited
Partner (other than the General Partner or any Subsidiary of the General
Partner) shall have the right (the “Redemption Right”) to require the
Partnership to redeem on a Specified Redemption Date all or a portion of such
Limited Partner’s Common Units at a redemption price equal to and in the form of
the Cash Amount. The Redemption Right shall be exercised pursuant to a Notice of
Redemption in the form attached hereto as Exhibit B delivered to the Partnership
(with a copy to Parent REIT) by the Limited Partner who is exercising the
Redemption Right (the “Redeeming Limited Partner”), and such notice shall be
irrevocable unless otherwise agreed upon by the General Partner. In such event,
the Partnership shall deliver the Cash Amount to the Redeeming Limited Partner.
Notwithstanding the foregoing, the Partnership shall not be obligated to satisfy
such Redemption Right if the General Partner elects to purchase the Common Units
subject to the Notice of Redemption pursuant to Section 8.04(b) hereof. No
Limited Partner may deliver more than [one] Notice of Redemption during each
calendar [quarter] unless otherwise agreed upon by the General Partner. A
Limited Partner may not exercise the Redemption Right for less than one thousand
(1,000) Common Units or, if such Limited Partner holds less than one thousand
(1,000) Common Units, all of the Common Units held by such Limited Partner. The
Redeeming Limited Partner shall have no right, with respect to any Common Units
so redeemed, to receive any distribution paid with respect to Common Units if
the record date for such distribution is on or after the Specified Redemption
Date.




(b)

Notwithstanding the provisions of Section 8.04(a) hereof, if a Limited Partner
exercises the Redemption Right by delivering to the Partnership a Notice of
Redemption, then the Partnership may, in its sole and absolute discretion, elect
to cause Parent REIT to purchase directly and acquire some or all of, and in
such event Parent REIT agrees to purchase and acquire, such Common Units by
paying to the Redeeming Limited Partner either the Cash Amount or the REIT
Shares Amount, as elected by the General Partner (in its sole and absolute
discretion) on the Specific Redemption Date, whereupon Parent REIT shall acquire
the Common Units tendered for redemption by the Redeeming Limited Partner and
shall be treated for all purposes of this Agreement as the owner of such Common
Units. In the event Parent REIT purchases Common Units with respect to the
exercise of a Redemption Right, the Partnership shall have no obligation to pay
any amount to the Redeeming Limited Partner with respect to such Redeeming
Limited Partner’s exercise of such Redemption Right, and each of the Redeeming
Limited Partner, the Partnership and Parent REIT shall treat the transaction
between Parent REIT and the Redeeming Limited Partner as a sale of the Redeeming
Limited Partner’s Common Units to Parent REIT for federal income tax purposes.
Each Redeeming Limited Partner agrees to execute such documents as Parent REIT
may reasonably require in connection with the issuance of REIT Shares upon
exercise of the Redemption Right.




(c)

Notwithstanding the provisions of Sections 8.04(a) and 8.04(b) hereof, a Limited
Partner shall not be entitled to exercise the Redemption Right if the delivery
of REIT Shares to such Limited Partner on the Specified Redemption Date by
Parent REIT pursuant to Section 8.04(b) hereof (regardless of whether or not
Parent REIT would in fact exercise its rights under Section 8.04(b)) would
(i) result in such Limited Partner or any other Person (as defined in the
Charter) owning, directly or indirectly, REIT Shares in excess of the Stock
Ownership Limit or any Excepted Holder Limit (each as defined in the Charter)
and calculated in accordance therewith, except as provided in the Charter,
(ii) result in REIT Shares being owned by fewer than 100 persons (determined
without reference to any rules of attribution), (iii) result in Parent REIT
being “closely held” within the meaning of Section 856(h) of the Code, (iv)
cause Parent REIT to own, actually or constructively, 10% or more of the
ownership interests in a tenant (other than a TRS) of Parent REIT’s, the
Partnership’s or a Subsidiary Partnership’s real property, within the meaning of
Section 856(d)(2)(B) of the Code, (v) otherwise cause Parent REIT to fail to
qualify as a REIT under the Code, or (vi) cause the acquisition of REIT Shares
by such Limited Partner to be “integrated” with any other distribution of REIT
Shares or Common Units for purposes of complying with the registration
provisions of the Securities Act. Parent REIT, in its sole and absolute
discretion, may waive the restriction on redemption set forth in this
Section 8.04(c).




(d)

Each Redeeming Limited Partner covenants and agrees that all Common Units
tendered for redemption pursuant to this Section 8.04 will be delivered to the
Partnership or the General Partner free and clear of all liens, claims, and
encumbrances whatsoever and should any such liens, claims or encumbrances exist
or arise with respect to such Common Units, neither the Partnership nor Parent
REIT shall be under any obligation to acquire such Common Units pursuant to
Section 8.04(a) or Section 8.04(b) hereof. Each Redeeming Limited Partner
further agrees that, in the event any state or local property transfer tax is
payable as a result of the transfer of its Common Units to the Partnership or
Parent REIT, such Redeeming Limited Partner shall assume and pay such transfer
tax.





- 29 -




--------------------------------------------------------------------------------










(e)

Any Cash Amount to be paid to a Redeeming Limited Partner pursuant to this
Section 8.04 shall be paid on the Specified Redemption Date; provided that the
General Partner may elect to cause the Specified Redemption Date to be delayed
for up to an additional 180 days to the extent required for Parent REIT to cause
additional REIT Shares to be issued to provide financing to be used to make such
payment of the Cash Amount and may also delay such Specified Redemption Date to
the extent necessary to effect compliance with applicable requirements of the
law. Any REIT Shares Amount to be paid to a Redeeming Limited Partner pursuant
to this Section 8.04 shall be paid on the Specified Redemption Date; provided
that the General Partner may elect to cause the Specified Redemption Date to be
delayed to the extent necessary to effect compliance with applicable
requirements of the law. Notwithstanding the foregoing, Parent REIT agrees to
use its commercially reasonable efforts to cause the closing of the acquisition
of redeemed Common Units hereunder to occur as quickly as reasonably possible.




(f)

Notwithstanding any other provision of this Agreement, the General Partner is
authorized to take any action that it determines to be necessary or appropriate
to cause the Partnership to comply with any withholding requirements established
under the Code or any other federal, state, local or foreign law that apply upon
a Redeeming Limited Partner’s exercise of the Redemption Right. If a Redeeming
Limited Partner believes that it is exempt from such withholding upon the
exercise of the Redemption Right, such Redeeming Limited Partner must furnish
the General Partner with a FIRPTA Certificate in the form attached hereto as
Exhibit C and any similar forms or certificates required to avoid or reduce the
withholding under federal, state, local or foreign law or such other form as the
General Partner may reasonably request. If the Partnership, Parent REIT or the
General Partner is required to withhold and pay over to any taxing authority any
amount upon a Redeeming Limited Partner’s exercise of the Redemption Right and
if the Redemption Amount equals or exceeds the Withheld Amount, the Withheld
Amount shall be treated as an amount received by such Redeeming Limited Partner
in redemption of its Common Units. If, however, the Redemption Amount is less
than the Withheld Amount, the Redeeming Limited Partner shall not receive any
portion of the Redemption Amount, the Redemption Amount shall be treated as an
amount received by such Redeeming Limited Partner in redemption of its Common
Units, and such Redeeming Limited Partner shall contribute the excess of the
Withheld Amount over the Redemption Amount to the Partnership before the
Partnership is required to pay over such excess to a taxing authority.




(g)

Notwithstanding any other provision of this Agreement, the General Partner may
place appropriate restrictions on the ability of the Limited Partners to
exercise their Redemption Rights as and if deemed necessary or reasonable to
ensure that the Partnership does not constitute a “publicly traded partnership”
under Section 7704 of the Code. If and when the General Partner determines that
imposing such restrictions is necessary, the General Partner shall give prompt
written notice thereof (a “Restriction Notice”) to each of the Limited Partners,
which notice shall be accompanied by a copy of an opinion of counsel to the
Partnership that states that, in the opinion of such counsel, restrictions are
necessary or reasonable in order to avoid the Partnership being treated as a
“publicly traded partnership” under Section 7704 of the Code.




8.05

Registration. Subject to the terms of any agreement between the General Partner
or the Partnership and a Limited Partner with respect to Common Units held by
such Limited Partner:




(a)

Shelf Registration of the REIT Shares. Following the date on which Parent REIT
becomes eligible to use a registration statement on Form S-3 for the
registration of securities under the Securities Act (the “S-3 Eligible Date”)
and thereafter, and within the time period that may be agreed to by Parent REIT
and a Limited Partner, Parent REIT shall file with the Commission a shelf
registration statement under Rule 415 of the Securities Act (a “Registration
Statement”), or any similar rule that may be adopted by the Commission, covering
(i) the issuance of REIT Shares issuable upon redemption of the Common Units
held by such Limited Partner (“Redemption Shares”) and/or (ii) the resale by the
holder of the Redemption Shares, with respect to Common Units issued prior to
the S-3 Eligible Date; provided that Parent REIT shall be required to file only
two such registrations in any 12-month period. In connection therewith, Parent
REIT will:




(1)

use commercially reasonable efforts to have such Registration Statement declared
effective;




(2)

register or qualify the Redemption Shares covered by the Registration Statement
under the securities or blue sky laws of such jurisdictions within the United
States as required by law, and do such other reasonable acts and things as may
be required of it to enable such holders to consummate the sale or other
disposition in such jurisdictions of the Redemption Shares; provided that Parent
REIT shall not be required to (i) qualify as a foreign corporation or consent to
a general or unlimited service or process in any jurisdictions in which it would
not otherwise be required to be qualified or so consent or (ii) qualify as a
dealer in securities; and




(3)

otherwise use its commercially reasonable efforts to comply with all applicable
rules and regulations of the Commission in connection with a Registration
Statement.





- 30 -




--------------------------------------------------------------------------------










Parent REIT further agrees to supplement or make amendments to each Registration
Statement, if required by the rules, regulations or instructions applicable to
the registration form utilized by Parent REIT or by the Securities Act or rules
and regulations thereunder for such Registration Statement. Each Limited Partner
agrees to furnish to Parent REIT, upon request, such information with respect to
the Limited Partner as may be required to complete and file the Registration
Statement and to have such Registration Statement declared effective by the SEC.




In connection with and as a condition to Parent REIT’s obligations with respect
to the filing of a Registration Statement pursuant to this Section 8.05, each
Limited Partner agrees with Parent REIT that:




(i)

it will provide in a timely manner to Parent REIT such information with respect
to the Limited Partner as reasonably required to complete the Registration
Statement or as otherwise required to comply with applicable securities laws and
regulations;




(ii)

it will not offer or sell its Redemption Shares until (A) such Redemption Shares
have been included in a Registration Statement and (B) it has received notice
that the Registration Statement covering such Redemption Shares, or any
post-effective amendment thereto, has been declared effective by the Commission,
such notice being satisfied by the posting by the Commission on www.sec.gov of a
notice of effectiveness;




(iii)

if Parent REIT determines in its good faith judgment, after consultation with
counsel, that the use of the Registration Statement, including any pre- or
post-effective amendment thereto, or the use of any prospectus contained in such
Registration Statement would require the disclosure of important information
that Parent REIT has a bona fide business purpose for preserving as confidential
or the disclosure of which would impede Parent REIT’s ability to consummate a
significant transaction, upon written notice of such determination by Parent
REIT, the rights of each Limited Partner to offer, sell or distribute its
Redemption Shares pursuant to such Registration Statement or prospectus or to
require Parent REIT to take action with respect to the registration or sale of
any Redemption Shares pursuant to a Registration Statement (including any action
contemplated by this Section 8.05) will be suspended until the date upon which
Parent REIT notifies such Limited Partner in writing that suspension of such
rights for the grounds set forth in this paragraph is no longer necessary;
provided that Parent REIT may not suspend such rights for an aggregate period of
more than 180 days in any 12-month period. Notice referenced in this paragraph
(iii) shall be deemed sufficient if given through the issuance of a press
release or filing with the Commission and, if such notice is not publicly
distributed, the Limited Partner agrees to keep the subject information
confidential and acknowledge such information may constitute material non-public
information subject to the restrictions under applicable securities laws; and




(iv)

in the case of the registration of any underwritten equity offering proposed by
Parent REIT (other than any registration by Parent REIT on Form S-8, or a
successor or substantially similar form, of an employee stock option, stock
purchase or compensation plan or of securities issued or issuable pursuant to
any such plan), each Limited Partner will agree, if requested in writing by the
managing underwriter or underwriters administering such offering, not to effect
any offer, sale or distribution of any REIT Shares or Redemption Shares (or any
option or right to acquire REIT Shares or Redemption Shares) during the period
commencing on the tenth day prior to the expected effective date (which date
shall be stated in such notice) of the registration statement covering such
underwritten primary equity offering or, if such offering shall be a “take-down”
from an effective shelf registration statement, the tenth day prior to the
expected commencement date (which date shall be stated in such notice) of such
offering, and ending on the date specified by such managing underwriter in such
written request to the Limited Partners; provided that no Limited Partner shall
be required to agree not to effect any offer, sale or distribution of its
Redemption Shares for a period of time that is longer than the greater of 90
days or the period of time for which any senior executive of Parent REIT is
required so to agree in connection with such offering. Nothing in this paragraph
shall be read to limit the ability of any Limited Partner to redeem its Common
Units in accordance with the terms of this Agreement.




(b)

Listing on Securities Exchange. If Parent REIT lists or maintains the listing of
REIT Shares on any securities exchange or national market system, it shall, at
its expense and as necessary to permit the registration and sale of the
Redemption Shares hereunder, list thereon, maintain and, when necessary,
increase such listing to include such Redemption Shares.




(c)

Registration Not Required. Notwithstanding the foregoing, Parent REIT shall not
be required to file or maintain the effectiveness of a registration statement
relating to Redemption Shares after the first date upon which, in the opinion of
counsel to Parent REIT, all of the Redemption Shares covered thereby could be
sold by the holders thereof either (i) pursuant to Rule 144 under the Securities
Act, or any successor rule thereto (“Rule 144”) without limitation as to amount
or manner of sale or (ii) pursuant to Rule 144 in one transaction in accordance
with the volume limitations contained in Rule 144(e).





- 31 -




--------------------------------------------------------------------------------










(d)

Allocation of Expenses. The Partnership shall pay all expenses in connection
with the Registration Statement, including without limitation (i) all expenses
incident to filing with the Financial Industry Regulatory Authority, Inc.,
(ii) registration fees, (iii) printing expenses, (iv) accounting and legal fees
and expenses, except to the extent holders of Redemption Shares elect to engage
accountants or attorneys in addition to the accountants and attorneys engaged by
Parent REIT or the Partnership, which fees and expenses for such accountants or
attorneys shall be for the account of the holders of the Redemption Shares, (v)
accounting expenses incident to or required by any such registration or
qualification and (vi) expenses of complying with the securities or blue sky
laws of any jurisdictions in connection with such registration or qualification;
provided that neither the Partnership nor Parent REIT shall be liable for, or
pay (A) any discounts or commissions to any underwriter or broker attributable
to the sale of Redemption Shares, or (B) any fees or expenses incurred by
holders of Redemption Shares in connection with such registration that,
according to the written instructions of any regulatory authority, the
Partnership or Parent REIT is not permitted to pay.




(e)

Indemnification.




(i)

In connection with the Registration Statement, Parent REIT and the Partnership
agree to indemnify each holder of Redemption Shares and each Person who controls
any such holder of Redemption Shares within the meaning of Section 15 of the
Securities Act, against all losses, claims, damages, liabilities and expenses
(including reasonable costs of investigation) caused by any untrue, or alleged
untrue, statement of a material fact contained in the Registration Statement,
preliminary prospectus or prospectus (as amended or supplemented if Parent REIT
shall have furnished any amendments or supplements thereto) or caused by any
omission or alleged omission, to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,
except insofar as such losses, claims, damages, liabilities or expenses are
caused by any untrue statement, alleged untrue statement, omission, or alleged
omission based upon information furnished to Parent REIT by the Limited Partner
or the holder for use therein. Parent REIT and each officer, director and
controlling person of Parent REIT and the Partnership shall be indemnified by
each Limited Partner or holder of Redemption Shares covered by the Registration
Statement for all such losses, claims, damages, liabilities and expenses
(including reasonable costs of investigation) caused by any untrue, or alleged
untrue, statement or any omission, or alleged omission, based upon information
furnished to Parent REIT by the Limited Partner or the holder for use therein.




(ii)

Promptly upon receipt by a party indemnified under this Section 8.05(e) of
notice of the commencement of any action against such indemnified party in
respect of which indemnity or reimbursement may be sought against any
indemnifying party under this Section 8.05(e), such indemnified party shall
notify the indemnifying party in writing of the commencement of such action, but
the failure to so notify the indemnifying party shall not relieve it of any
liability that it may have to any indemnified party otherwise than under this
Section 8.05(e) unless such failure shall materially adversely affect the
defense of such action. In case notice of commencement of any such action shall
be given to the indemnifying party as above provided, the indemnifying party
shall be entitled to participate in and, to the extent it may wish, jointly with
any other indemnifying party similarly notified, to assume the defense of such
action at its own expense, with counsel chosen by it and reasonably satisfactory
to such indemnified party. The indemnified party shall have the right to employ
separate counsel in any such action and participate in the defense thereof, but
the reasonable fees and expenses of such counsel (other than reasonable costs of
investigation) shall be paid by the indemnified party unless (i) the
indemnifying party agrees to pay the same, (ii) the indemnifying party fails to
assume the defense of such action with counsel reasonably satisfactory to the
indemnified party or (iii) the named parties to any such action (including any
impleaded parties) have been advised by such counsel that representation of such
indemnified party and the indemnifying party by the same counsel would be
inappropriate under applicable standards of professional conduct (in which case
the indemnified party shall have the right to separate counsel and the
indemnifying party shall pay the reasonable fees and expenses of such separate
counsel, provided that, the indemnifying party shall not be liable for more than
one separate counsel). No indemnifying party shall be liable for any settlement
of any proceeding entered into without its consent.





- 32 -




--------------------------------------------------------------------------------










(f)

Contribution.




(i)

If for any reason the indemnification provisions contemplated by Section 8.05(e)
hereof are either unavailable or insufficient to hold harmless an indemnified
party in respect of any losses, claims, damages or liabilities referred to
therein, then the party that would otherwise be required to provide
indemnification or the indemnifying party (in either case, for purposes of this
Section 8.05(f), the “Indemnifying Party”) in respect of such losses, claims,
damages or liabilities, shall contribute to the amount paid or payable by the
party that would otherwise be entitled to indemnification or the indemnified
party (in either case, for purposes of this Section 8.05(f), the “Indemnified
Party”) as a result of such losses, claims, damages, liabilities or expense, in
such proportion as is appropriate to reflect the relative fault of the
Indemnifying Party and the Indemnified Party, as well as any other relevant
equitable considerations. The relative fault of the Indemnifying Party and
Indemnified Party shall be determined by reference to, among other things,
whether the untrue or alleged untrue statement of a material fact or omission or
alleged omission to state a material fact related to information supplied by the
Indemnifying Party or Indemnified Party, and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission. The amount paid or payable by a party as a result of the
losses, claims, damages, liabilities and expenses referred to above shall be
deemed to include any legal or other fees or expenses reasonably incurred by
such party.




(ii)

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 8.05(f) were determined by pro rata allocation (even if
the holders were treated as one entity for such purpose) or by any other method
of allocation that does not take account of the equitable considerations
referred to in the immediately preceding paragraph. No person or entity
determined to have committed a fraudulent misrepresentation (within the meaning
of Section 11(f) of the Securities Act) shall be entitled to contribution from
any person or entity who was not guilty of such fraudulent misrepresentation.




(iii)

The contribution provided for in this Section 8.05(f) shall survive the
termination of this Agreement and shall remain in full force and effect
regardless of any investigation made by or on behalf of any Indemnified Party.




ARTICLE IX
TRANSFERS OF PARTNERSHIP INTERESTS




9.01

Purchase for Investment.




(a)

Each Limited Partner, by its signature below or by its subsequent admission to
the Partnership, hereby represents and warrants to the General Partner and to
the Partnership that the acquisition of such Limited Partner’s Partnership Units
is made for investment purposes only and not with a view to the resale or
distribution of such Partnership Units.




(b)

Subject to the provisions of Section 9.02 hereof, each Limited Partner agrees
that such Limited Partner will not sell, assign or otherwise transfer such
Limited Partner’s Partnership Units or any fraction thereof, whether voluntarily
or by operation of law or at judicial sale or otherwise, to any Person who does
not make the representations and warranties to the General Partner set forth in
Section 9.01(a) hereof.




9.02

Restrictions on Transfer of Partnership Units.




(a)

Subject to the provisions of Sections 9.02(b) and (c) hereof, no Limited Partner
may offer, sell, assign, hypothecate, pledge or otherwise transfer all or any
portion of such Limited Partner’s Partnership Units, or any of such Limited
Partner’s economic rights as a Limited Partner, whether voluntarily or by
operation of law or at judicial sale or otherwise (collectively, a “Transfer”)
without the consent of Parent REIT, which consent may be granted or withheld in
Parent REIT’s sole and absolute discretion; provided that the term Transfer does
not include (a) any redemption of Common Units by the Partnership or the General
Partner, or acquisition of Common Units by the General Partner, pursuant to
Section 8.04 or (b) any redemption of Partnership Units pursuant to any
Partnership Unit Designation. The General Partner may require, as a condition of
any Transfer to which it consents, that the transferor assume all costs incurred
by the Partnership in connection therewith (including, but not limited to, cost
of legal counsel).





- 33 -




--------------------------------------------------------------------------------










(b)

No Limited Partner may withdraw from the Partnership other than as a result of a
permitted Transfer (i.e., a Transfer consented to as contemplated by clause (a)
above or a Transfer pursuant to Section 9.05 hereof) of all of such Limited
Partner’s Partnership Units pursuant to this Article IX or pursuant to a
redemption of all of such Limited Partner’s Common Units pursuant to
Section 8.04 hereof. Upon the permitted Transfer or redemption of all of a
Limited Partner’s Common Units, such Limited Partner shall cease to be a Limited
Partner.




(c)

No Limited Partner may effect a Transfer of its Partnership Units, in whole or
in part, if, in the opinion of legal counsel for the Partnership, such proposed
Transfer would require the registration of the Partnership Units under the
Securities Act or would otherwise violate any applicable federal or state
securities or blue sky law (including investment suitability standards).




(d)

No Transfer by a Limited Partner of its Partnership Units, in whole or in part,
may be made to any Person (including pursuant to the Redemption Right) if (i) in
the opinion of legal counsel for the Partnership, such Transfer would result in
the Partnership being treated as an association taxable as a corporation (other
than a qualified REIT subsidiary within the meaning of Section 856(i) of the
Code), (ii) in the opinion of legal counsel for the Partnership, it would
adversely affect the ability of Parent REIT to continue to qualify as a REIT or
subject Parent REIT to any additional taxes under Section 857 or Section 4981 of
the Code, (iii) the General Partner determines, in its sole and absolute
discretion, that such Transfer, along or in connection with other Transfers,
could cause the Partnership Units to be treated as readily tradable on
“established securities market” or a “secondary market (or the substantial
equivalent thereof)” within the meaning of Section 7704 of the Code or (iv) in
the opinion of legal counsel for the Partnership, such Transfer is reasonably
likely to cause the Partnership to fail to satisfy the 90% qualifying income
test described in Section 7704(c) of the Code.




(e)

Any purported Transfer in contravention of any of the provisions of this Article
IX shall be void ab initio and ineffectual and shall not be binding upon, or
recognized by, the General Partner or the Partnership.




(f)

Prior to the consummation of any Transfer under this Article IX, the transferor
and/or the transferee shall deliver to the General Partner such opinions,
certificates and other documents as the General Partner shall request in
connection with such Transfer.




9.03

Admission of Substitute Limited Partner.




(a)

Subject to the other provisions of this Article IX, an assignee of the
Partnership Units of a Limited Partner (which shall be understood to include any
purchaser, transferee, donee or other recipient of any disposition of such
Partnership Units) shall be deemed admitted as a Limited Partner of the
Partnership only with the consent of the General Partner, which consent may be
given or withheld by the General Partner in its sole and absolute discretion,
and upon the satisfactory completion of the following in a manner satisfactory
to the General Partner:




(i)

The assignee shall have accepted and agreed to be bound by the terms and
provisions of this Agreement by executing a counterpart or an amendment thereof,
including a revised Exhibit A, and such other documents or instruments as the
General Partner may require in order to effect the admission of such Person as a
Limited Partner.




(ii)

To the extent required, an amended Certificate evidencing the admission of such
Person as a Limited Partner shall have been signed, acknowledged and filed in
accordance with the Act.




(iii)

The assignee shall have delivered a letter containing the representations and
warranties set forth in Sections 9.01(a) and 9.01(b) hereof.




(iv)

If the assignee is a corporation, partnership, limited liability company or
trust, the assignee shall have provided the General Partner with evidence
satisfactory to counsel for the Partnership of the assignee’s authority to
become a Limited Partner under the terms and provisions of this Agreement.




(v)

The assignee shall have executed a power of attorney containing the terms and
provisions set forth in Section 8.02 hereof.




(vi)

The assignee shall have paid all legal fees and other expenses of the
Partnership and the General Partner and filing and publication costs in
connection with its substitution as a Limited Partner.





- 34 -




--------------------------------------------------------------------------------










(vii)

The assignee shall have obtained the prior written consent of the General
Partner to its admission as a Substitute Limited Partner, which consent may be
given or denied in the exercise of the General Partner’s sole and absolute
discretion.




(viii)

Each assignee shall have represented and warranted to, and covenanted with, each
other Partner that if 5% of more (by value) of the Partnership’s interests are
or will be owned by such assignee within the meaning of Section 7704(d)(3) of
the Code, such assignee does not, and for so long as it is a Partner will not,
own, directly or indirectly, (a) stock of any corporation (other than a TRS)
that is a tenant of (i) the General Partner or any Disregarded Entity with
respect to the General Partner, (ii) the Partnership or (iii) any partnership,
venture or limited liability company of which the General Partner, any
Disregarded Entity with respect to the General Partner, or the Partnership is a
direct or indirect member or (b) an interest in the assets or net profits of any
non-corporate tenant of (i) the General Partner or any Disregarded Entity with
respect to the General Partner, (ii) the Partnership or (iii) any partnership,
venture, or limited liability company of which the General Partner, any
Disregarded Entity with respect to the General Partner, or the Partnership is a
direct or indirect member.




(b)

For the purpose of allocating Profits and Losses and distributing cash received
by the Partnership, a Substitute Limited Partner shall be treated as having
become, and appearing in the records of the Partnership as, a Partner upon the
filing of the Certificate described in Section 9.03(a)(ii) hereof or, if no such
filing is required, the later of the date specified in the transfer documents or
the date on which the General Partner has received all necessary instruments of
transfer and substitution.




(c)

The General Partner and the Substitute Limited Partner shall cooperate with each
other by preparing the documentation required by this Section 9.03 and making
all required filings and publications. The Partnership shall take all such
action as promptly as practicable after the satisfaction of the conditions in
this Article IX to the admission of such Person as a Limited Partner of the
Partnership.




9.04

Rights of Assignees of Partnership Units.




(a)

Subject to the provisions of Sections 9.01, 9.02 and 9.03 hereof, except as
required by operation of law, the Partnership shall not be obligated for any
purposes whatsoever to recognize the assignment by any Limited Partner of its
Partnership Units until the Partnership has received notice thereof.




(b)

Any Person who is the assignee of all or any portion of a Limited Partner’s
Partnership Units, but does not become a Substitute Limited Partner and desires
to make a further assignment of such Partnership Units, shall be subject to all
the provisions of this Article IX to the same extent and in the same manner as
any Limited Partner desiring to make an assignment of its Partnership Units.




9.05

Effect of Bankruptcy, Death, Incompetence or Termination of a Limited Partner.
The occurrence of an Event of Bankruptcy as to a Limited Partner, the death of a
Limited Partner or a final adjudication that a Limited Partner is incompetent
(which term shall include, but not be limited to, insanity) shall not cause the
termination or dissolution of the Partnership, and the business of the
Partnership shall continue if an order for relief in a bankruptcy proceeding is
entered against a Limited Partner, the trustee or receiver of his estate or, if
such Limited Partner dies, such Limited Partner’s executor, administrator or
trustee, or, if such Limited Partner is finally adjudicated incompetent, such
Limited Partner’s committee, guardian or conservator, shall have the rights of
such Limited Partner for the purpose of settling or managing such Limited
Partner’s estate property and such power as the bankrupt, deceased or
incompetent Limited Partner possessed to assign all or any part of such Limited
Partner’s Partnership Units and to join with the assignee in satisfying
conditions precedent to the admission of the assignee as a Substitute Limited
Partner.




9.06

Joint Ownership of Partnership Units. A Partnership Unit may be acquired by two
individuals as joint tenants with right of survivorship, provided that such
individuals either are married or are related and share the same home as tenants
in common. The written consent or vote of both owners of any such jointly held
Partnership Unit shall be required to constitute the action of the owners of
such Partnership Unit; provided that the written consent of only one joint owner
will be required if the Partnership has been provided with evidence satisfactory
to the counsel for the Partnership that the actions of a single joint owner can
bind both owners under the applicable laws of the state of residence of such
joint owners. Upon the death of one owner of a Partnership Unit held in a joint
tenancy with a right of survivorship, the Partnership Unit shall become owned
solely by the survivor as a Limited Partner and not as an assignee. The
Partnership need not recognize the death of one of the owners of a jointly-held
Partnership Unit until it shall have received certificated notice of such death.
Upon notice to the General Partner from either owner, the General Partner shall
cause the Partnership Unit to be divided into two equal Partnership Units, which
shall thereafter be owned separately by each of the former owners.





- 35 -




--------------------------------------------------------------------------------










ARTICLE X
BOOKS AND RECORDS; ACCOUNTING; TAX MATTERS




10.01

Books and Records. At all times during the continuance of the Partnership, the
General Partner shall keep or cause to be kept at the Partnership’s specified
office true and complete books of account in accordance with generally accepted
accounting principles, including: (a) a current list of the full name and last
known business address of each Partner, (b) a copy of the Certificate of Limited
Partnership and all certificates of amendment thereto, (c) copies of the
Partnership’s federal, state and local income tax returns and reports,
(d) copies of this Agreement and any financial statements of the Partnership for
the three most recent years and (e) all documents and information required under
the Act. Any Partner or its duly authorized representative, upon paying the
costs of collection, duplication and mailing, shall be entitled to a copy of
such records upon reasonable request.




10.02

Custody of Partnership Funds; Bank Accounts.




(a)

All funds of the Partnership not otherwise invested shall be deposited in one or
more accounts maintained in such banking or brokerage institutions as the
General Partner shall determine, and withdrawals shall be made only on such
signature or signatures as the General Partner may, from time to time,
determine.




(b)

All deposits and other funds not needed in the operation of the business of the
Partnership may be invested by the General Partner. The funds of the Partnership
shall not be commingled with the funds of any Person other than the General
Partner, except for such commingling as may necessarily result from an
investment in those investment companies permitted by this Section 10.02(b).




10.03

Fiscal and Taxable Year. The fiscal and taxable year of the Partnership shall be
the calendar year unless otherwise required by the Code.




10.04

Annual Tax Information and Report. The General Partner shall use commercially
reasonable efforts to furnish to each person who was a Limited Partner at any
time during such year, within 75 days after the end of each fiscal year of the
Partnership, the tax information necessary to file such Limited Partner’s
individual tax returns as shall be reasonably required by law.




10.05

Tax Matters Partner; Tax Elections; Special Basis Adjustments.




(a)

The General Partner shall be the Tax Matters Partner of the Partnership. As Tax
Matters Partner, the General Partner shall have the right and obligation to take
all actions authorized and required, respectively, by the Code for the Tax
Matters Partner. The General Partner shall have the right to retain professional
assistance in respect of any audit of the Partnership by the Service and all
out-of-pocket expenses and fees incurred by the General Partner on behalf of the
Partnership as Tax Matters Partner shall constitute Partnership expenses. In the
event the General Partner receives notice of a final Partnership adjustment
under Section 6223(a)(2) of the Code, the General Partner shall either (i) file
a court petition for judicial review of such final adjustment within the period
provided under Section 6226(a) of the Code, a copy of which petition shall be
mailed to all Limited Partners on the date such petition is filed, or (ii) mail
a written notice to all Limited Partners, within such period, that describes the
General Partner’s reasons for determining not to file such a petition.




(b)

All elections required or permitted to be made by the Partnership under the Code
or any applicable state or local tax law shall be made by the General Partner in
its sole and absolute discretion.




(c)

In the event of a transfer of all or any part of the Partnership Interest of any
Partner, the Partnership, at the option of the General Partner, may elect
pursuant to Section 754 of the Code to adjust the basis of the Properties.
Notwithstanding anything contained in Article V of this Agreement, any
adjustments made pursuant to Section 754 shall affect only the successor in
interest to the transferring Partner and in no event shall be taken into account
in establishing, maintaining or computing Capital Accounts for the other
Partners for any purpose under this Agreement. Each Partner will furnish the
Partnership with all information necessary to give effect to such election.





- 36 -




--------------------------------------------------------------------------------










(d)

The Partners, intending to be legally bound, hereby authorize the Partnership to
make an election (the “Safe Harbor Election”) to have the “liquidation value”
safe harbor provided in Proposed Treasury Regulation § 1.83-3(1) and the
Proposed Revenue Procedure set forth in Internal Revenue Service Notice 2005-43,
as such safe harbor may be modified when such proposed guidance is issued in
final form or as amended by subsequently issued guidance (the “Safe Harbor”),
apply to any interest in the Partnership transferred to a service provider while
the Safe Harbor Election remains effective, to the extent such interest meets
the Safe Harbor requirements (collectively, such interests are referred to as
“Safe Harbor Interests”). The Tax Matters Partner is authorized and directed to
execute and file the Safe Harbor Election on behalf of the Partnership and the
Partners. The Partnership and the Partners (including any person to whom an
interest in the Partnership is transferred in connection with the performance of
services) hereby agree to comply with all requirements of the Safe Harbor
(including forfeiture allocations) with respect to all Safe Harbor Interests and
to prepare and file all U.S. federal income tax returns reporting the tax
consequences of the issuance and vesting of Safe Harbor Interests consistent
with such final Safe Harbor guidance. The Partnership is also authorized to take
such actions as are necessary to achieve, under the Safe Harbor, the effect that
the election and compliance with all requirements of the Safe Harbor referred to
above would be intended to achieve under Proposed Treasury Regulation § 1.83-3,
including amending this Agreement. In the event the Safe Harbor Election is
rendered moot or obsolete by future legislation that amends Section 83 of the
Code, this Section 10.05(d) shall have no effect. The liquidation value of each
LTIP Unit shall be zero upon grant as provided in Section 4.04(c)(i).




(e)

Each Limited Partner shall be required to provide such information as reasonably
requested by the Partnership in order to determine whether such Limited Partner
(i) owns, directly or constructively (within the meaning of Section 318(a) of
the Code, as modified by Section 856(d)(5) of the Code and Section 7704(d)(3) of
the Code), 5% or more of the value of the Partnership or (ii) owns, directly or
constructively (within the meaning of Section 318(a) of the Code, as modified by
Section 856(d)(5) of the Code and Section 7704(d)(3) of the Code),10% or more of
(a) the stock, by voting power or value, of a tenant (other than a “taxable REIT
subsidiary” within the meaning of Section 856(d) of the Code) of the Partnership
that is a corporation or (b) the assets or net profits of a tenant of the
Partnership that is a noncorporate entity.




ARTICLE XI
AMENDMENT OF AGREEMENT; MERGER




11.01

Amendment of Agreement.




The General Partner’s consent shall be required for any amendment to this
Agreement. The General Partner, without the consent of the Limited Partners, may
amend this Agreement in any respect; provided that the following amendments
shall require the consent of a Majority in Interest (excluding, for purposes of
determining a Majority in Interest, Partnership Interests held by the General
Partner or any Subsidiary of the General Partner):




(a)

any amendment affecting the operation of the Conversion Factor or the Redemption
Right (except as otherwise provided herein) in a manner that adversely affects
the Limited Partners in any material respect;




(b)

any amendment that would adversely affect the rights of the Limited Partners to
receive the distributions payable to them hereunder, other than with respect to
the issuance of additional Partnership Units pursuant to Section 4.02 hereof;




(c)

any amendment that would alter the Partnership’s allocations of Profit and Loss
to the Limited Partners, other than with respect to the issuance of additional
Partnership Units pursuant to Section 4.02 hereof;




(d)

any amendment that would impose on the Limited Partners any obligation to make
additional Capital Contributions to the Partnership; or




(e)

any amendment to this Article XI.




11.02

Merger of Partnership.




The General Partner, without the consent of the Limited Partners, may (i) merge
or consolidate the Partnership with or into any other domestic or foreign
partnership, limited partnership, limited liability company or corporation or
(ii) sell all or substantially all of the assets of the Partnership in a
transaction pursuant to which the Limited Partners (other than the General
Partner, Parent REIT or any Subsidiary of the General Partner or Parent REIT)
receive the consideration as set forth in Section 7.01(c)(ii) hereof or in a
transaction that complies with Sections 7.01(c)(iii) or 7.01(d) hereof and may
amend this Agreement in connection with any such transaction consistent with the
provisions of this Article XI; provided that the consent of a Majority in
Interest shall be required in the case of any other (a) merger or consolidation
of the Partnership with or into any other domestic or foreign partnership,
limited partnership, limited liability company or corporation or (b) sale of all
or substantially all of the assets of the Partnership.





- 37 -




--------------------------------------------------------------------------------










ARTICLE XII
GENERAL PROVISIONS




12.01

Notices. All communications required or permitted under this Agreement shall be
in writing and shall be deemed to have been given when delivered personally, by
email, by press release, by posting on the web site of the General Partner or
upon deposit in the United States mail, registered, first-class postage prepaid
return receipt requested, or via courier to the Partners at the addresses set
forth in Exhibit A attached hereto, as it may be amended or restated from time
to time; provided that any Partner may specify a different address by notifying
the General Partner in writing of such different address. Notices to the General
Partner and the Partnership shall be delivered at or mailed to its principal
office address set forth in Section 2.03 hereof. The General Partner and the
Partnership may specify a different address by notifying the Limited Partners in
writing of such different address.




12.02

Survival of Rights. Subject to the provisions hereof limiting Transfers, this
Agreement shall be binding upon and inure to the benefit of the Partners and the
Partnership and their permitted respective legal representatives, successors,
transferees and assigns.




12.03

Additional Documents. Each Partner agrees to perform all further acts and
execute, swear to, acknowledge and deliver all further documents that may be
reasonable, necessary, appropriate or desirable to carry out the provisions of
this Agreement or as required by the Act.




12.04

Severability. If any provision of this Agreement shall be declared illegal,
invalid or unenforceable in any jurisdiction, then such provision shall be
deemed to be severable from this Agreement (to the extent permitted by law) and
in any event such illegality, invalidity or unenforceability shall not affect
the remainder hereof. To the extent permitted under applicable law, the severed
provision shall be interpreted or modified so as to be enforceable to the
maximum extent permitted by law.




12.05

Entire Agreement. This Agreement and exhibits attached hereto constitute the
entire Agreement of the Partners and supersede all prior written agreements and
prior and contemporaneous oral agreements, understandings and negotiations with
respect to the subject matter hereof.




12.06

Pronouns and Plurals. When the context in which words are used in the Agreement
indicates that such is the intent, words in the singular number shall include
the plural and the masculine gender shall include the neuter or female gender as
the context may require.




12.07

Headings. The Article headings or sections in this Agreement are for convenience
only and shall not be used in construing the scope of this Agreement or any
particular Article.




12.08

Counterparts. This Agreement may be executed by hand or by power of attorney in
several counterparts, each of which shall be deemed to be an original copy and
all of which together shall constitute one and the same instrument binding on
all parties hereto, notwithstanding that all parties shall not have signed the
same counterpart.




12.09

Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the State of Delaware.




12.10

Limitation to Preserve REIT Status. Notwithstanding anything else in this
Agreement, to the extent that the amount to be paid, credited, distributed or
reimbursed by the Partnership to Parent REIT or its officers, directors,
employees or agents, whether as a reimbursement, fee, expense or indemnity (a
“REIT Payment”), would constitute gross income to Parent REIT for purposes of
Section 856(c)(2) or Section 856(c)(3) of the Code, then, notwithstanding any
other provision of this Agreement, the amount of such REIT Payments, as selected
by Parent REIT in its sole and absolute discretion from among items of potential
distribution, reimbursement, fees, expenses and indemnities, shall be reduced
for any Partnership taxable year so that the REIT Payments, as so reduced, for
or with respect to Parent REIT shall not exceed the lesser of:




(a)

an amount equal to the excess, if any, of (i) 4.9% of Parent REIT’s total gross
income (but excluding the amount of any REIT Payments and amounts excluded from
gross income pursuant to Section 856(c)(5)(G) of the Code) for the Partnership
taxable year that is described in subsections (A) through (I) of Section
856(c)(2) of the Code over (ii) the amount of gross income (within the meaning
of Section 856(c)(2) of the Code) derived by Parent REIT from sources other than
those described in subsections (A) through (I) of Section 856(c)(2) of the Code
(but not including the amount of any REIT Payments and amounts excluded from
gross income pursuant to Section 856(c)(5)(G) of the Code); or





- 38 -




--------------------------------------------------------------------------------










(b)

an amount equal to the excess, if any, of (i) 24% of Parent REIT’s total gross
income (but excluding the amount of any REIT Payments and amounts excluded from
gross income pursuant to Section 856(c)(5)(G) of the Code) for the Partnership
taxable year that is described in subsections (A) through (I) of Section
856(c)(3) of the Code over (ii) the amount of gross income (within the meaning
of Section 856(c)(3) of the Code) derived by Parent REIT from sources other than
those described in subsections (A) through (I) of Section 856(c)(3) of the Code
(but not including the amount of any REIT Payments and amounts excluded from
gross income pursuant to Section 856(c)(5)(G) of the Code);




provided, however, that REIT Payments in excess of the amounts set forth in
clauses (a) and (b) above may be made if Parent REIT, as a condition precedent,
obtains an opinion of tax counsel that the receipt of such excess amounts should
not adversely affect Parent REIT’s ability to qualify as a REIT. To the extent
that REIT Payments may not be made in a Partnership taxable year as a
consequence of the limitations set forth in this Section 12.10, such REIT
Payments shall carry over and shall be treated as arising in the following
Partnership taxable year if such carry over does not adversely affect Parent
REIT’s ability to qualify as a REIT, provided, however, that any such REIT
Payment shall not be carried over more than three Partnership taxable years, and
any such remaining payments shall no longer be due and payable. The purpose of
the limitations contained in this Section 12.10 is to prevent Parent REIT from
failing to qualify as a REIT under the Code by reason of Parent REIT’s share of
items, including distributions, reimbursements, fees, expenses or indemnities,
receivable directly or indirectly from the Partnership, and this Section 12.10
shall be interpreted and applied to effectuate such purpose.







[SIGNATURE PAGES FOLLOW]














- 39 -




--------------------------------------------------------------------------------










IN WITNESS WHEREOF, the parties hereto have hereunder affixed their signatures
to this Agreement of Limited Partnership, all as of the 14th day of March, 2016.







GENERAL PARTNER:




GLOBAL MEDICAL REIT GP LLC




By: GLOBAL MEDICAL REIT INC.,

its sole member:










By:

/s/ David Young

Name:

David A. Young

Title:

Chief Executive Officer

















--------------------------------------------------------------------------------










LIMITED PARTNER:




GLOBAL MEDICAL REIT INC.










By:

_________________________________

Name:

David A. Young

Title:

Chief Executive Officer























--------------------------------------------------------------------------------










EXHIBIT A




(As of March 14, 2016)










Partner

Cash

Contribution(1)

Agreed Value of Capital
Contribution(1)

Common Units

LTIP

Units




Percentage Interest

 

 

 

 

 

 

General Partner:

 

 

 

 

 

Global Medical REIT GP LLC

4800 Montgomery Lane

Suite 450

Bethesda, Maryland 20814

$

 

 

 

0.01%

 

 

 

 

 

 

Limited Partners:

 

 

 

 

 

Global Medical REIT, Inc.

4800 Montgomery Lane

Suite 450

Bethesda, Maryland 20814

$

 

 

 

99.9%

 

 

 

 

 

 

 

 

$

 

 

%

 

 

 

 

 

 

 

 

 

 

 

%

 

 

 

 

 

 

 

 

 

 

 

%

 

 

 

 

 

 

 

 

 

 

 

%

 

 

 

 

 

 

 

 

 

 

 

%

 

 

 

 

 

 

 

 

 

 

 

%

 

 

 

 

 

 

 

 

 

 

 

%

 

 

 

 

 

 

 

 

 

 

 

%

 

 

 

 

 

 

TOTALS

$

$

 

 

%

_______________________

(1) Does not account for offering expenses. Cash and Agreed Value of Cash are to
be reduced by final amount of offering expenses as determined by the accountants
to the Company at a later date.











Exhibit A-1




--------------------------------------------------------------------------------










EXHIBIT B




NOTICE OF REDEMPTION




In accordance with Section 8.04 of the Agreement of Limited Partnership, as
amended (the “Agreement”), of Global Medical REIT L.P., the undersigned hereby
irrevocably (i) presents for redemption ________ Common Units in Global Medical
REIT L.P. in accordance with the terms of the Agreement and the Redemption Right
referred to in Section 8.04 thereof, (ii) surrenders such Common Units and all
right, title and interest therein and (iii) directs that the Cash Amount or REIT
Shares Amount (as defined in the Agreement) as determined by the General Partner
deliverable upon exercise of the Redemption Right be delivered to the address
specified below, and if REIT Shares (as defined in the Agreement) are to be
delivered, such REIT Shares be registered or placed in the name(s) and at the
address(es) specified below. The undersigned hereby represents, warrants and
certifies that the undersigned (a) has title to such Common Units, free and
clear of the rights and interests of any person or entity other than the
Partnership or the General Partner; (b) has the full right, power and authority
to cause the redemption of the Common Units as provided herein; and (c) has
obtained the approval of all persons or entities, if any, having the right to
consent to or approve the Common Units for redemption.




Dated:________ __, _____




Name of Limited Partner:

_______________________________________

(Signature of Limited Partner or Authorized Representative)







_______________________________________

(Mailing Address)







_______________________________________

(City) (State) (Zip Code)




Signature Guaranteed by:







_______________________________________




If REIT Shares are to be issued, issue to:




Please insert social security or identifying number:




Name:














Exhibit B-1




--------------------------------------------------------------------------------










EXHIBIT C-1




CERTIFICATION OF NON-FOREIGN STATUS

(FOR REDEEMING LIMITED PARTNERS THAT ARE ENTITIES)




Under Section 1445(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), in the event of a disposition by a non-U.S. person of a partnership
interest in a partnership in which (i) 50% or more of the value of the gross
assets consists of United States real property interests (“USRPIs”), as defined
in Section 897(c) of the Code, and (ii) 90% or more of the value of the gross
assets consists of USRPIs, cash, and cash equivalents, the transferee will be
required to withhold 10% of the amount realized by the non-U.S. person upon the
disposition. To inform Global Medical REIT GP LLC (the “General Partner”) and
Global Medical REIT L.P. (the “Partnership”) that no withholding is required
with respect to the redemption by ____________ (“Partner”) of its Common Units
in the Partnership, the undersigned hereby certifies the following on behalf of
Partner:




1.

Partner is not a foreign corporation, foreign partnership, foreign trust, or
foreign estate, as those terms are defined in the Code and the Treasury
regulations thereunder.




2.

Partner is not a disregarded entity as defined in Treasury Regulation
Section 1.1445-2(b)(2)(iii).




3.

The U.S. employer identification number of Partner is _____________.




4.

The principal business address of Partner is:
___________________________________, __________________________ and Partner’s
place of incorporation is _____________.




5.

Partner agrees to inform the General Partner if it becomes a foreign person at
any time during the three-year period immediately following the date of this
notice.




6.

Partner understands that this certification may be disclosed to the Internal
Revenue Service by the General Partner and that any false statement contained
herein could be punished by fine, imprisonment, or both.




PARTNER: __________________________







By:

_____________________________

Name:

_____________________________

Title:

_____________________________




Under penalties of perjury, I declare that I have examined this certification
and, to the best of my knowledge and belief, it is true, correct, and complete,
and I further declare that I have authority to sign this document on behalf of
Partner.




Date: _________________

____________________________________

Name:

Title:











Exhibit C-1-1




--------------------------------------------------------------------------------










EXHIBIT C-2




CERTIFICATION OF NON-FOREIGN STATUS


(FOR REDEEMING LIMITED PARTNERS THAT ARE INDIVIDUALS)




Under Section 1445(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), in the event of a disposition by a non-U.S. person of a partnership
interest in a partnership in which (i) 50% or more of the value of the gross
assets consists of United States real property interests (“USRPIs”), as defined
in Section 897(c) of the Code, and (ii) 90% or more of the value of the gross
assets consists of USRPIs, cash, and cash equivalents, the transferee will be
required to withhold 10% of the amount realized by the non-U.S. person upon the
disposition. To inform Global Medical REIT GP LLC (the “General Partner”) and
Global Medical REIT L.P. (the “Partnership”) that no withholding is required
with respect to my redemption of my Common Units in the Partnership, I,
___________, hereby certify the following:




1.

I am not a nonresident alien for purposes of U.S. income taxation.




2.

My U.S. taxpayer identification number (social security number) is
_____________.




3.

My home address is: ____________________________________________________.




4.

I agree to inform the General Partner promptly if I become a nonresident alien
at any time during the three-year period immediately following the date of this
notice.




5.

I understand that this certification may be disclosed to the Internal Revenue
Service by the General Partner and that any false statement contained herein
could be punished by fine, imprisonment, or both.




______________________________________

Name:




Under penalties of perjury, I declare that I have examined this certification
and, to the best of my knowledge and belief, it is true, correct, and complete.




Date: _________________

________________________________

Name:

Title:











Exhibit C-2-1




--------------------------------------------------------------------------------










EXHIBIT D




NOTICE OF ELECTION BY PARTNER TO CONVERT

LTIP UNITS INTO COMMON UNITS




The undersigned holder of LTIP Units hereby irrevocably: (i) elects to convert
the number of LTIP Units in Global Medical REIT L.P. (the “Partnership”) set
forth below into Common Units in accordance with the terms of the Agreement of
Limited Partnership of the Partnership, as amended; and (ii) directs that any
cash in lieu of Common Units that may be deliverable upon such conversion be
delivered to the address specified below. The undersigned hereby represents,
warrants and certifies that the undersigned: (a) has title to such LTIP Units,
free and clear of the rights or interests of any other person or entity other
than the Partnership or the General Partner; (b) has the full right, power, and
authority to cause the conversion of such LTIP Units as provided herein; and (c)
has obtained the consent to or approval of all persons or entities, if any,
having the right to consent to or approve such conversion.




Name of Holder: _________________________________________________________

(Please Print: Exact Name as Registered with Partnership)




Number of LTIP Units to be Converted: ________________________________________




Date of this Notice: ________________________________________________________




______________________________________________________________________________________

(Signature of Holder: Sign Exact Name as Registered with Partnership)




______________________________________________________________________________________

 (Street Address)




______________________________________________________________________________________

 (City)

(State)

(Zip Code)







Signature Guaranteed by: ___________________________________




















Exhibit D-1




--------------------------------------------------------------------------------










EXHIBIT E




NOTICE OF ELECTION BY PARTNERSHIP TO FORCE CONVERSION

OF LTIP UNITS INTO COMMON UNITS




Global Medicate REIT L.P. (the “Partnership”) hereby elects to cause the number
of LTIP Units held by the holder of LTIP Units set forth below to be converted
into Common Units in accordance with the terms of the Agreement of Limited
Partnership of the Partnership, as amended, effective as of ____________ (the
“Conversion Date”).




Name of Holder: ______________________________________________________

                   (Please Print: Exact Name as Registered with Partnership)




Number of LTIP Units to be Converted: ____________________________________




Date of this Notice: ____________________________________________________














Exhibit E-1


